Exhibit 10.3

 

SINGLE-TENANT INDUSTRIAL LEASE

(TRIPLE NET)

 

LANDLORD:

 

AEW/LBA ACQUISITION CO. 11, LLC,

a California limited liability company

 

TENANT:

CYMER, INC.,

a Nevada corporation

 

STANDARD FORM SINGLE-TENANT INDUSTRIAL LEASE

 

TABLE OF CONTENTS

 

Section

 

Title

 

 

 

 

 

 

 

SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS

 

1.

 

Premises

 

2.

 

Term

 

3.

 

Rent

 

4.

 

Triple Net Lease

 

5.

 

Security Deposit

 

6.

 

Use

 

7.

 

Payments and Notices

 

8.

 

Brokers

 

9.

 

Surrender; Holding Over

 

10.

 

Taxes

 

11.

 

Repairs

 

12.

 

Alterations

 

13. [a05-1735_1ex10d3.htm#Liens_163334]

 

Liens [a05-1735_1ex10d3.htm#Liens_163334]

 

14. [a05-1735_1ex10d3.htm#AssignmentAndSubletting_163344]

 

Assignment and Subletting [a05-1735_1ex10d3.htm#AssignmentAndSubletting_163344]

 

15. [a05-1735_1ex10d3.htm#EntryByLandlord_163653]

 

Entry by Landlord [a05-1735_1ex10d3.htm#EntryByLandlord_163653]

 

16. [a05-1735_1ex10d3.htm#UtilitiesAndServices_163355]

 

Utilities and Services [a05-1735_1ex10d3.htm#UtilitiesAndServices_163355]

 

17. [a05-1735_1ex10d3.htm#IndemnificationAndExculpation_163359]

 

Indemnification and Exculpation
[a05-1735_1ex10d3.htm#IndemnificationAndExculpation_163359]

 

18. [a05-1735_1ex10d3.htm#DamageOrDestruction_163405]

 

Damage or Destruction [a05-1735_1ex10d3.htm#DamageOrDestruction_163405]

 

19. [a05-1735_1ex10d3.htm#EminentDomain_163414]

 

Eminent Domain [a05-1735_1ex10d3.htm#EminentDomain_163414]

 

20. [a05-1735_1ex10d3.htm#TenantsInsurance_163419]

 

Tenant’s Insurance [a05-1735_1ex10d3.htm#TenantsInsurance_163419]

 

21. [a05-1735_1ex10d3.htm#WaiverOfSubrogation_163426]

 

Waiver of Subrogation [a05-1735_1ex10d3.htm#WaiverOfSubrogation_163426]

 

22. [a05-1735_1ex10d3.htm#TenantsDefaultAndLandlordsRemedie_163432]

 

Tenant’s Default and Landlord’s Remedies
[a05-1735_1ex10d3.htm#TenantsDefaultAndLandlordsRemedie_163432]

 

23. [a05-1735_1ex10d3.htm#LandlordsDefault_163445]

 

Landlord’s Default [a05-1735_1ex10d3.htm#LandlordsDefault_163445]

 

24. [a05-1735_1ex10d3.htm#Subordination_163448]

 

Subordination [a05-1735_1ex10d3.htm#Subordination_163448]

 

25. [a05-1735_1ex10d3.htm#EstoppelCertificate_163453]

 

Estoppel Certificate [a05-1735_1ex10d3.htm#EstoppelCertificate_163453]

 

26. [a05-1735_1ex10d3.htm#Easements_164712]

 

Easements [a05-1735_1ex10d3.htm#Easements_164712]

 

27. [a05-1735_1ex10d3.htm#ModificationAndCureRightsOfLandlo_164716]

 

Modification and Cure Rights of Landlord’s Mortgagees and Lessors
[a05-1735_1ex10d3.htm#ModificationAndCureRightsOfLandlo_164716]

 

28. [a05-1735_1ex10d3.htm#QuietEnjoyment_163510]

 

Quiet Enjoyment [a05-1735_1ex10d3.htm#QuietEnjoyment_163510]

 

29. [a05-1735_1ex10d3.htm#TransferOfLandlordsInterest_163516]

 

Transfer of Landlord’s Interest
[a05-1735_1ex10d3.htm#TransferOfLandlordsInterest_163516]

 

30. [a05-1735_1ex10d3.htm#LimitationOnLandlordsLiability_163522]

 

Limitation on Landlord’s Liability
[a05-1735_1ex10d3.htm#LimitationOnLandlordsLiability_163522]

 

31. [a05-1735_1ex10d3.htm#Miscellaneous_163524]

 

Miscellaneous [a05-1735_1ex10d3.htm#Miscellaneous_163524]

 

32. [a05-1735_1ex10d3.htm#LeaseExecution_163531]

 

Lease Execution [a05-1735_1ex10d3.htm#LeaseExecution_163531]

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

EXHIBIT “A”

Site Plan

 

EXHIBIT “B”

Legal Description of Premises

 

EXHIBIT “C”

Work Letter Agreement

 

 

Schedule 1 Description of Conceptual Plans

 

EXHIBIT “D”

Sample Form of Notice of Lease Term Dates

 

EXHIBIT “E”

Environmental Questionnaire

 

EXHIBIT “F”

Sample Form of Tenant Estoppel Certificate

 

EXHIBIT “G”

Description of Parking Lot Improvements

 

EXHIBIT “H”

Prior Occupant’s FF&E

 

 

--------------------------------------------------------------------------------


 

STANDARD FORM SINGLE-TENANT INDUSTRIAL LEASE

 

INDEX OF DEFINED TERMS

 

Abandonment

 

Acquisition Costs

 

Acquisition Date

 

Actual Commencement Date for Manufacturing Building

 

Actual Commencement Date for Office Building

 

Actual Commencement Date for Parking Lot

 

Basic Elements

 

Buildings

 

Business Day

 

Cap

 

Conceptual Plans

 

Depository

 

Early Occupancy Date

 

Effective Date

 

Event of Default

 

Extension Option

 

Extension Options

 

Fair Market Rental

 

Force Majeure Delays

 

Hazardous Materials

 

Indemnified Claims

 

Insurance Failure Notice

 

Landlord

 

Landlord Indemnified Parties

 

Landlord’s Parties

 

Laws

 

Lease

 

Losses

 

Manufacturing Building

 

Manufacturing Building Allowance

 

Office Building

 

Office Building Allowance

 

Option Period

 

Parcel 1

 

Parcel 2

 

Parking Lot

 

Parking Lot Improvement Costs

 

Parking Lot Improvements

 

PCBs

 

Permitted Assignees

 

Permitted Business

 

Pre-Approved Change

 

 

 

Premises

 

Proceeds

 

Property

 

Real Property Taxes

 

Respective Commencement Dates

 

 

--------------------------------------------------------------------------------


 

Restoration

 

 

 

Restore

 

Substantial Completion

 

Substantially Complete

 

Summary

 

Tenant

 

Tenant Change

 

Tenant Changes

 

Tenant Improvement Allowance Items

 

Tenant Improvements

 

Tenant Indemnified Parties

 

Tenant’s Parties

 

Term

 

Transfer

 

Transfer Date

 

Transfer Notice

 

Transfer Fee

 

Vacation

 

Work Letter

 

 

--------------------------------------------------------------------------------


 

SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS

 

This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS (“Summary”) is hereby
incorporated into and made a part of the attached Single-Tenant Industrial Lease
which pertains to the Premises described in Section 1.3 below. All references in
the Lease to the “Lease” shall include this Summary. All references in the Lease
to any term defined in this Summary shall have the meaning set forth in this
Summary for such term. Any initially capitalized terms used in this Summary and
any initially capitalized terms in the Lease which are not otherwise defined in
this Summary shall have the meaning given to such terms in the Lease.

 

1.1           Landlord’s Address:           AEW/LBA Acquisition Co. 11, LLC

 

c/o Layton Belling Associates 10251 Vista

Sorrento Parkway, Suite 100 San Diego,

California 92121

Attn: Mr. David C. Thomas

Telephone: (619) 597-8795

Facsimile: (619) 597-0242

 

1.2           Tenant’s Address:               Cymer, Inc.

 

16275 Technology Drive

San Diego, California 92127-1815

Attn: Chief Financial Officer

Telephone: (619) 487-2442

Facsimile: (619) 487-2441

 

1.3           Premises: The industrial development located at 16750 Via Del
Campo Court and an adjacent undeveloped parcel, in the City of San Diego, County
of San Diego State of California, as shown on the site plan attached hereto as
Exhibit “A”. The real property (“Property”) which is a part of the Premises is
more particularly described in Exhibit “B” attached hereto. The Premises
includes all buildings, improvements and facilities, now or subsequently located
on the Property from time to time, including, without limitation, the one (1)
building of approximately 36,959 square feet of space (the” Office Building”),
the one (1) building of approximately 100,205 square feet of space (the
“Manufacturing Building”) (the Office Building and the Manufacturing Building
are hereinafter sometimes collectively referred to as the” Buildings” and the
portion of the Property underlying the Buildings is described, and defined
herein, as “Parcel 1” on Exhibit “B” attached hereto), both of which Buildings
are currently located on the Property, as depicted on the site plan attached
hereto as Exhibit “A”. The aggregate rentable square feet of the Buildings is
137,164 square feet. The Premises also includes that certain lot (described, and
defined herein, as “Parcel 2” on Exhibit “B” attached hereto) which shall be
improved by Landlord in accordance with the terms of Section 1.2 of the Lease
(the “Parking Lot”).

 

--------------------------------------------------------------------------------


 

1.4           Estimated Commencement Date for Office Building: December 16,
1996; Actual Commencement Date for Office Building: Fifteen (15) calendar days
after Landlord’s delivery of the Office Building in the condition required by
Section 2.3 of the Lease.

 

1.5           Actual Commencement Date for Manufacturing Building: June 1, 1997

 

1.6           Estimated Commencement Date for Parking Lot: March 1, 1997; Actual
Commencement Date for Parking Lot to be determined as provided in Section 1.2 of
the Lease.

 

1.7           Lease Expiration Date: January 1, 201 0, subject to two (2)
extension options of five (5) years each pursuant to Section 2.4 of the Lease.

 

1.8           Rent for Office Building and Manufacturing Building:

 

Year

 

Monthly Rent
Office Building/Manufacturing Building

 

Annual Rent
Office Building/Manufacturing Building

 

1

 

$35,111.05/$95,194.75

 

$421,332.60/$1,142,337.00

 

2

 

$36,164.38/$98,050.59

 

$433,972.58/$1,176,607.11

 

3

 

$37,249.31/$100,992.11

 

$446,991.76/$1,211,905.32

 

4

 

$38,336.79/$104,021.87

 

$460,401.51/$1,248,262.48

 

5

 

$39,517.80/$107,142.53

 

$474,213.55/$1,285,710.36

 

6

 

$40,703.33/$110,356.81

 

$488,439.96/$1,324,281.67

 

7

 

$41,924.43/$113,667.51

 

$503,093.16/$1,364,010.12

 

8

 

$43,182.16/$117,077.54

 

$518,185.95/$1,404,930.42

 

9

 

$44,477.63/$120,589.86

 

$533,731.53/$1,447,078.33

 

10

 

$45,811.96/$124,207.56

 

$549,743.48/$1,490,490.68

 

11

 

$47,186.32/$127,933.78

 

$566,235.78/$1,535,205.41

 

12

 

$48,601.90/$131,771.80

 

$583,222.86/$1,581,261.57

 

13

 

$50,059.96/$135,724.95

 

$600,719.54/$1,628,699.41

 

 

For purposes of calculating Rent for the Manufacturing Building, Year 1 shall be
deemed to end on the day prior to the first anniversary of the Actual
Commencement Date for Office Building, and Year 2 and all subsequent years of

 

--------------------------------------------------------------------------------


 

the Term as it relates to the Manufacturing Building will commence on the
respective anniversary dates of the Actual Commencement Date for Office
Building. Annual Rent is specified on an annualized basis, and if any Year
specified above does not contain twelve (12) months, the Rent payable during
such Year shall be appropriately prorated.

 

1.9           Rent for Parking Lot: Tenant shall pay Landlord Annual Rent for
the Parking Lot in an initial amount equal to twelve percent (12%) of the sum of
the (i) Acquisition Costs (as defined in Section 1.2 of the Lease) and the (ii)
Parking Lot Improvement Costs (as defined in Section 1.2 of the Lease).
Commencing on the first anniversary of the Actual Commencement Date for Parking
Lot, and on each anniversary date thereafter, the Annual Rent for Parking Lot
will be increased by three percent (3%) of the amount payable immediately prior
to such adjustment date.

 

1.10         Security Deposit: $2,224,41 6.00, subject to return as set forth in
Section 5 of the Lease.

 

1.11         Permitted Use: The Office Building may be used only for general
office purposes and, to the extent allowed by applicable law, research and
development and laboratory use. The Manufacturing Building may be used only for
research, development, design, fabrication, storage, light manufacturing and
assembly and any other use allowed by applicable law. The Parking Lot may be
used only for the parking of vehicles by Tenant’s employees, agents,
contractors, invitees and visitors.

 

1.12         Brokers: John Burnham & Company representing Landlord and The
Irving Hughes Group representing Tenant.

 

1.13         Interest Rate: The lesser of: (a) the rate announced from time to
time by Wells Fargo Bank or, if Wells Fargo Bank ceases to exist or ceases to
publish such rate, then the rate announced from time to time by the largest (as
measured by deposits) chartered operating bank operating in California, as its
“prime rate” or “reference rate”, plus three percent (3%); or (b) the maximum
rate permitted by law.

 

1.14         Tenant Improvements: The tenant improvements installed or to be
installed in the Premises by Tenant, as described in the Work Letter Agreement
attached hereto as Exhibit “C”.

 

SINGLE-TENANT INDUSTRIAL LEASE

 

This LEASE (“Lease”), which includes the preceding Summary of Basic Lease
Information and Definitions (“Summary”) attached hereto and incorporated herein
by this reference, is made as of the 19th day of December, 1996, by and between
AEW/LBA ACQUISITION CO. 11, LLC, a California limited liability company
(“Landlord”), and CYMER, INC., a Nevada corporation (“Tenant”).

 

--------------------------------------------------------------------------------


 

1.             Premises.

 

1.1           Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Premises upon and subject to the terms,
covenants and conditions contained in this Lease to be performed by each party.

 

1.2           Parking Lot. Promptly following the Acquisition Date (as defined
in Section 2.5 below), Landlord shall begin construction of facilities for
parking on a portion of the Parking Lot (the “Parking Lot Improvements”) as
described on Exhibit “G” attached hereto. Landlord shall cause the Parking Lot
Improvements to be constructed in accordance with all then-applicable laws. The
“Actual Commencement Date for the Parking Lot” shall occur upon Substantial
Completion of the Parking Lot Improvements. “Substantial Completion” or
“Substantially Complete” is herein defined as the date upon which all of the
following have been satisfied: (i) construction of the Parking Lot Improvements
is complete, as determined by Landlord’s construction contractor; (ii) Landlord
has obtained all permits or approvals from the City of San Diego as may be
necessary for the use of the Parking Lot Improvements as a parking lot and
delivered evidence of same to Tenant; and (iii) Tenant has accepted the Parking
Lot Improvements (Tenant may not accept the Parking Lot Improvements only if
they are not constructed substantially in accordance with the requirements of
Exhibit “G”, or if they do not comply with then-applicable laws, and Tenant’s
failure to give Landlord written notice of Tenant’s non-acceptance of the
Parking Lot Improvements within five (5) business days following the date of
Tenant’s receipt of written notice of the satisfaction of clause (i) above and
clause (ii) above (accompanied by materials to be delivered pursuant to clause
(ii) above) will be deemed Tenant’s acceptance of the Parking Lot Improvements).
Upon Substantial Completion of the Parking Lot Improvements, Landlord shall
assign to Tenant all warranties for the Parking Lot Improvements from Landlord’s
construction contractor and all warranties available at law or in equity and
Landlord shall have no further obligations or liabilities to Tenant concerning
the Parking Lot Improvements; however, Landlord shall cooperate with Tenant as
necessary to enforce such warranties. For purposes of calculating the Rent for
the Parking Lot, (a) “Acquisition Costs” is defined as all reasonable costs and
expenses incurred by Landlord in connection with or arising from the purchase of
the Parking Lot including, without limitation, the purchase price, escrow and
title charges and fees, documentary and transfer taxes, recording costs, loan
fees and costs, if any, attorneys fees and any and all other costs or expenses
of such purchase, and (b) “Parking Lot Improvement Costs” is defined as all
reasonable hard and soft costs incurred by Landlord in connection with or
arising from the design and construction of the Parking Lot Improvements,
including, without limitation, design, drafting, architecture and engineering
fees, permitting and other governmental fees and charges, and costs, contractor
and subcontractor charges and fees and any and all other costs or expenses of
construction. The Rent for the Parking Lot shall be paid in monthly installments
equal to one-twelfth (1/12th) of the Rent described in Section 1.9 of the
Summary of Basic Lease Information and Definitions.

 

1.3           AS-IS. Tenant acknowledges and agrees that, except to the extent
specifically set forth in Section 1.2 above with respect to the construction of
the Parking Lot Improvements by Landlord, Landlord has not made, does not make
and specifically negates and disclaims any representations, warranties,
promises, covenants, agreements or guarantees of any kind or character
whatsoever concerning or with respect to (a) the value, nature, quality or
condition of the Premises; (b) the suitability of the Premises for any and all
activities and uses which Tenant may conduct thereon; (c) the compliance of the
Premises with any laws, rules, ordinances or regulations of any

 

--------------------------------------------------------------------------------


 

applicable governmental authority or body, including, without limitation,
environmental laws (collectively, “Laws”); (d) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Premises; (e) the manner or quality of the construction or
materials incorporated into the Premises; (f) the manner, quality, state of
repair or lack of repair of the Premises; or (g) any other matter with respect
to the Premises. Tenant further acknowledges and agrees that having been given
the opportunity to inspect the Premises, Tenant is relying solely on its own
investigation of the Premises and not on any information provided or to be
provided by Landlord. Tenant further acknowledges and agrees that any
information provided or to be provided by or on behalf of Landlord with respect
to the Premises, was obtained from a variety of sources and that Landlord has
not made any independent investigation or verification of such information and
makes no representations as to the accuracy or completeness of such information.
Tenant further acknowledges and agrees that, except to the extent specifically
set forth in Section 1.2 above with respect to the Parking Lot Improvements, the
leasing of the Premises as provided for herein is made on an “AS-IS” condition
and basis with all faults. Tenant and anyone claiming by, through or under
Tenant hereby fully and irrevocably releases Landlord from any and all claims
that it may now have or hereafter acquire against Landlord for any cost, loss,
liability, damage, expense, demand, action or cause of action arising from or
related to any construction defects, errors, omissions or other conditions
(excluding, however, environmental matters, now or hereafter affecting the
Premises), except as otherwise specifically set forth herein (collectively,
“Losses”), except to the extent (i) such Losses arise from the negligence or
misconduct or breach of this Lease of or by Landlord or Landlord’s Parties or
(ii) Landlord has indemnified Tenant against such Losses. This release includes
claims of which Tenant is presently unaware or which Tenant does not presently
suspect to exist in its favor which, if known by Tenant, would materially affect
Tenant’s release of Landlord. Tenant specifically waives the provision of
California Civil Code 1542, which provides as follows: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

 

2.             Term.

 

2.1           Term; Notice of Lease Dates. This Lease shall be effective upon
the date first above written (the “Effective Date”). Subject to Section 2.4(a)
below, the term of this Lease (the “Term”) shall commence upon the Actual
Commencement Date for Office Building, the Actual Commencement Date for
Manufacturing Building, and the Actual Commencement Date for Parking Lot with
respect to the Office Building, Manufacturing Building and Parking Lot,
respectively (hereinafter the Actual Commencement Dates for the Office Building,
the Manufacturing Building and the Parking Lot may be collectively referred to
as the “Respective Commencement Dates”). Within ten (10) days after Landlord’s
written request, Tenant and Landlord shall execute a written confirmation of the
Respective Commencement Dates in the form of the Notice of Lease Term Dates
attached hereto as Exhibit “D”. The Notice of Lease Term Dates executed by
Landlord shall be binding upon Tenant unless Tenant objects thereto in writing
within such ten (10) day period.

 

2.2           Estimated Commencement Date for Parking Lot. It is estimated by
the parties that Landlord will deliver possession of the Parking Lot, and that
the Term of this Lease respecting the Parking Lot will commence on, the
Estimated Commencement Date for Parking Lot set forth in Section 1.6 of the

 

--------------------------------------------------------------------------------


 

Summary. The Estimated Commencement Date for Parking Lot is merely an estimate
of the Actual Commencement Date for Parking Lot and, consequently, Tenant agrees
that Landlord shall have no liability to Tenant for any loss or damage, nor
shall Tenant be entitled to terminate or cancel this Lease (except as set forth
in Section 2.5 below) if the Term of this Lease respecting the Parking Lot does
not commence by the Estimated Commencement Date for Parking Lot for any reason
whatsoever, including any delays in Substantial Completion of the Parking Lot
Improvements.

 

If Landlord has not delivered possession of the Parking Lot by June 1, 1997, due
to Landlord’s failure to Substantially Complete the Parking Lot Improvements (as
such date is subject to extension by one day for each day Landlord is delayed in
constructing the Parking Lot Improvements due to Force Majeure Delays), then
Tenant may, following delivery of written notice to Landlord, construct the
Parking Lot Improvements substantially in accordance with Exhibit “G”. In such
event, the Actual Commencement Date for Parking Lot shall be the earlier to
occur of (i) the date of Substantial Completion of the Parking Lot Improvements
or (ii) ninety (90) days following the date Tenant gives Landlord written notice
of its election to construct the Parking Lot Improvements. Within thirty (30)
days following Substantial Completion of the Parking Lot Improvements and
delivery to Landlord of evidence of the lien-free completion thereof and the
costs incurred by Tenant in connection therewith, Landlord will reimburse Tenant
the actual cost of construction of the Parking Lot Improvements. If Landlord
fails to so reimburse Tenant within said thirty (30) day period, then the Rent
for the Parking Lot will be calculated without the inclusion of the Parking Lot
Improvement Costs, notwithstanding Section 1.9 of the Summary to the contrary.

 

2.3           Delivery; Early Occupancy. Landlord shall deliver possession of
all of Parcel 1 on the first (lst) business day following the Acquisition Date
(as that term is defined in Section 2.5 below) (the “Early Occupancy Date”) for
purposes of construction of improvements to the Premises in accordance with the
Work Letter attached hereto as Exhibit “C” (“Work Letter”); provided, however,
Tenant acknowledges that approximately 30,000 square feet of the Manufacturing
Building (in the approximate location depicted on Exhibit “A”) and certain areas
outside of the Manufacturing Building (as described on Exhibit “A”) will be
occupied by ALCOA (the current owner of the Premises) pursuant to a license for
the purpose of removing certain trade fixtures, equipment and personal property,
which removal is expected to be completed by February 28, 1997. Landlord
represents and warrants to Tenant that such license will require ALCOA to vacate
such space by February 28, 1997 (with an extension right to March 31, 1997).
Landlord will exercise good faith efforts to cause ALCOA to remove its trade
fixtures, equipment and personal property and vacate such portion of the
Manufacturing Building by February 28, 1997 (or March 31, 1997, as applicable)
and will exercise all remedies available under such license to cause such
vacation. Notwithstanding anything to the contrary contained in this Lease
(including, but not limited to, the Work Letter attached hereto), Tenant shall
not perform or cause to be performed any tests or studies affecting or relating
to the soils or subsurface areas below the Premises without prior written notice
to and approval of Landlord, which approval shall not be unreasonably withheld
or delayed. Such early occupancy shall be subject to all of the terms and
conditions of this Lease (including, without limitation, Sections 10, 17, 20 and
22) except that Tenant will not be obligated to pay Monthly Rent for the Office
Building or operating expenses for the Premises until the Actual Commencement
Date for Office Building, and Tenant will not be obligated to pay Monthly Rent
for the Manufacturing Building until the Actual Commencement Date for
Manufacturing

 

--------------------------------------------------------------------------------


 

Building (however, Tenant will pay operating expenses associated with the entire
Premises commencing on the Actual Commencement Date for Office Building).
Landlord shall deliver the Office Building and Manufacturing Building in
broom-clean condition and without any of ALCOA’s trade fixtures, equipment or
personal property other than those items identified on Exhibit “H” attached
hereto.

 

2.4           Options to Extend. Tenant shall have two (2) options
(individually, an “Extension Option” and collectively, the “Extension Options”)
to extend the Term for a period (individually, an “Option Period”) of five (5)
years, each commencing upon the Lease Expiration Date and the expiration of the
first (1st) Option Period, as the case may be, upon the same terms and
conditions previously applicable, except for the grant of any exercised
Extension Option and Annual Rent (which shall be determined as set forth below).
Each Extension Option may be validly exercised only by notice in writing
received by Landlord not later than twelve (12) months prior to commencement of
the Option Period; provided, however, that the Extension Option may be validly
exercised only if no material Event of Default exists as of the date of exercise
and, at Landlord’s option, as of the commencement of the Option Period. If
Tenant does not exercise an Extension Option during the exercise period set
forth above in strict accordance with the provisions hereof, the Extension
Options shall forever terminate and be of no further force or effect. The
Extension Options are personal to the original Tenant and any Permitted
Assignee, may not be exercised by any person or entity other than the original
Tenant or any Permitted Assignee, and shall become null and void if the original
Tenant assigns its interest in this Lease or sublets any portion of the Premises
to anyone other than a Permitted Assignee.

 

Annual Rent during each Option Period shall be equal to Fair Market Rental as of
the commencement of such Option Period. For purposes hereof, “Fair Market
Rental” shall mean the base rent payable to a willing landlord by a willing
tenant having a similar financial responsibility, credit rating and
capitalization as Tenant then has, taking into account all other relevant
factors for like and comparable space including, without limitation, the uses
permitted under this Lease, the lack of obligation to construct Tenant
Improvements, and the limited real estate commission payable, improved with
tenant improvements of like and comparable quality to those then existing in the
Premises in the Rancho Bernardo business district of San Diego (or, if no
comparable conditions exist in such area, then in the 1-15 corridor area of San
Diego). At least six (6) months prior to the Option Period, Landlord shall
notify Tenant of the Fair Market Rental as determined by Landlord. Any dispute
between the parties hereto with respect to the amount so determined shall be
resolved by appraisal, as set forth below; provided, however, that there shall
be deemed not to be such a dispute unless Tenant notifies Landlord thereof in
writing within one (1) month after Landlord so notifies Tenant of the Fair
Market Rental and Tenant sets forth in such notice Tenant’s determination of
Fair Market Rental. If, in the event of a dispute, the appraisers have not
determined the Fair Market Rental by commencement of the Option Period, Tenant
shall pay as Annual Rent the amount determined by Landlord until such time as
the Fair Market Rental has been determined by arbitration, whereupon Tenant
shall pay any additional amount due to Landlord based upon such subsequent
determination of Fair Market Rental. If the Annual Rent so paid by Tenant is
higher than that ultimately determined by the arbitration process, then Landlord
shall reimburse such difference to Tenant.

 

--------------------------------------------------------------------------------


 

If Tenant timely notifies Landlord in writing of Tenant’s dispute regarding
Landlord’s determination of the Fair Market Rental, then Fair Market Rental
shall be determined as follows. Landlord and Tenant shall each appoint one
appraiser who shall by profession be a real estate appraiser active over the
five (5) year period ending on the date of such appointment in the appraisal of
commercial properties in San Diego County and who shall not have been employed
or engaged by either party during said five (5) year period. Each such appraiser
shall be appointed within fifteen (15) days after Tenant notifies Landlord of
Tenant’s dispute of Landlord’s determination of Fair Market Rental. The two
appraisers so appointed shall within fifteen (15) days of the date of the
appointment of the last appointed appraiser agree upon and appoint a third
appraiser who shall be qualified under the same criteria set forth above. The
three appraisers shall, within thirty (30) days of the appointment of the third
appraiser, reach a decision as to whether the parties shall use Landlord’s or
Tenant’s submitted Fair Market Rental for the Premises, and shall notify
Landlord and Tenant thereof. Such decision shall be based upon the criteria and
variables set forth above. The new Annual Rent shall thereafter be equal to the
Fair Market Rental of the Premises so selected by the appraisers. The decision
of the majority of the three appraisers shall be binding upon Landlord and
Tenant. If either Landlord or Tenant fails to appoint an appraiser within the
time period specified hereinabove, the appraiser appointed by one of them shall
reach a decision, notify Landlord and Tenant thereof, and such appraisers
decision shall be binding upon Landlord and Tenant. If the two appraisers fail
to agree upon and appoint a third appraiser, the two appraisers shall request
the presiding judge of the Superior Court of San Diego, acting in his private
capacity, or the head of the local chapter of the leading appraisal group, to
appoint the third appraiser. Each party shall pay for its own appraiser and
one-half (1/2) of the cost of the third appraiser.

 

Anything to the contrary herein notwithstanding, Landlord and Tenant agree that
in no event shall Fair Market Rental for any full calendar month during an
Option Period, whether determined by Landlord, by Tenant or by appraisal, ever
be less than the Monthly Rent payable by Tenant for the full calendar month
immediately preceding the Option Term for which Fair Market Rental is to be
determined.

 

2.5           Conditions Precedent.

 

(a)           Tenant acknowledges that Landlord is currently in escrow to
acquire the Premises and Landlord intends to deliver possession of Parcel 1 to
Tenant within one (1) business day following the date Landlord acquires the
Premises (the “Acquisition Date”). Landlord’s and Tenant’s obligations under
this Lease are conditioned upon Landlord’s acquisition of the Premises on or
before March 1, 1997. If Landlord has not acquired the Premises by March 1,
1997, then Landlord shall return the first month’s Monthly Rent and the Security
Deposit to Tenant and this Lease shall terminate and neither party shall have
any further obligations to the other hereunder.

 

(b)           Landlord will not be obligated to deliver possession of the
Premises to Tenant (but Tenant will be liable for Rent if Landlord can otherwise
deliver the Premises, or the applicable portion thereof, to Tenant as required
hereunder)

 

--------------------------------------------------------------------------------


 

until Landlord has received from Tenant all of the following:(i) a copy of this
Lease fully executed by Tenant; (ii) evidence satisfactory to Landlord of the
deposit of the Security Deposit in accordance with Section 5 below, and the
first installment of Monthly Rent in accordance with Section 3.1 below; and
(iii) copies of policies of insurance or certificates thereof as required under
Section 21 of this Lease.

 

(c)           If, as of the delivery of possession of the Parcel 1, Landlord’s
interest in the Premises is subject to a mortgage or deed of trust, then
Tenant’s obligations hereunder shall be subject to Landlord’s delivery to Tenant
of a commercially reasonable non-disturbance agreement (which agreement shall
recognize Tenant’s offset rights under the Work Letter). If such non-disturbance
agreement has not been delivered to Tenant by the Actual Commencement Date for
Office Building, Tenant may terminate this Lease by giving Landlord written
notice thereof within ten (10) days thereafter, but prior to Landlord’s delivery
of such non-disturbance agreement.

 

3.             Rent.

 

3.1           Annual Rent. Tenant agrees to pay Landlord, as rent for the
Premises, the Annual Rent designated in Sections 1.8 and 1.9 of the Summary. The
Annual Rent shall be paid by Tenant in twelve (12) equal monthly installments of
Monthly Rent in the amounts designated in Sections 1.8 and 1.9 of the Summary in
advance on the first day of each and every calendar month commencing upon the
Respective Commencement Dates, except that the first full month’s Monthly Rent
for the Office Building and the Manufacturing Building shall, upon execution of
this Lease by Tenant, be delivered into the escrow referred to in Section 2.5(a)
above with instructions for disbursement to Landlord upon (i) Landlord’s
acquisition of the Premises and (ii) the determination of the escrow holder that
it is in a position, without the requirement for Landlord to satisfy any
additional conditions, to deliver to Landlord (and deliver a copy to Tenant) an
owner’s policy of title insurance insuring Landlord as the fee owner of the
Property subject to Tenant’s leasehold estate (as evidenced by a recorded
memorandum of lease) in (a) first priority position or (b) second position,
provided that the policy also evidences the recording of a nondisturbance,
recognition and attornment agreement satisfying the requirements of Section
2.5(c) above executed by Tenant, Landlord and the holder of the lien shown on
the title report as having priority over Tenant’s leasehold estate. Monthly Rent
for any partial month shall be prorated in the proportion that the number of
days this Lease is in effect during such month bears to the actual number of
days in such month.

 

3.2           Additional Rent; Management Fee. All amounts and charges payable
by Tenant under this Lease in addition to the Annual Rent described in Section
3.1 above shall be considered additional rent for the purposes of this Lease,
and the word “Rent” in this Lease shall include such additional rent unless the
context specifically or clearly implies that only the Annual Rent is referenced.
The Annual Rent and additional rent shall be paid to Landlord as provided in
Section 7, without any prior demand therefor and without any deduction or
offset, in lawful money of the United States of America. Tenant shall pay to
Landlord as additional rent an annual management fee equal to two percent (2%)
of Annual Rent for the Premises. Such fee shall be payable

 

--------------------------------------------------------------------------------


 

in twelve (12) equal monthly installments together with Monthly Rent.

 

3.3           Late Payments. Late payments of Monthly Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Sections 22.6 and 22.7 below.

 

4.             Triple-Net Lease. All Rent shall be absolutely net to Landlord so
that this Lease shall yield net to Landlord, the Rent to be paid each month
during the Term of this Lease. Accordingly, except as specifically set forth
herein, all costs, expenses and obligations of every kind or nature whatsoever
relating to the Premises (excepting the Acquisition Costs) which may arise or
become due during the Term of this Lease with respect to the Premises shall be
paid by Tenant. Nothing herein contained shall be deemed to require Tenant to
pay or discharge any liens or mortgages of any character whatsoever which may
exist or hereafter be placed upon the Premises by an affirmative act or omission
of Landlord.

 

5.             Security Deposit. Concurrently with the execution of this Lease,
Tenant shall deposit the Security Deposit designated in Section 1.10 of the
Summary into an investment escrow account with Morgan Stanley or Montgomery
Securities or such other investment company as is reasonably acceptable to both
Landlord and Tenant. The escrow instructions for such account shall be subject
to Landlord’s prior approval and must provide the following: (i) Landlord will
not acquire any rights to the monies in such account until Landlord’s
acquisition of the Premises and delivery of possession of Parcel 1 as
contemplated in Section 2.3 (unless such delivery does not occur by reason of
the failure of Tenant’s obligations described in Section 2.5(b) above) and
Landlord has satisfied the conditions to disbursement of the first full month’s
Monthly Rent set forth in Section 3.1 of this Lease; (ii) that Landlord shall
have a first priority security interest in the monies in such account, (iii)
Landlord will have access to the monies in such account upon Landlord’s delivery
of a certificate to the escrow holder certifying that (A) there exists an Event
of Default, and (B) Landlord is entitled to receive such payment(s) in the
specified amount pursuant to the terms and conditions of the Lease; (iv) that
Tenant shall have the right to direct the investment decisions for the account
provided that all such investments shall be limited to those customarily
utilized in a conservative pension fund investment portfolio; (v) that escrow
shall distribute all earnings from the account in excess of the then-required
Security Deposit directly to Tenant; and (vi) any funds remaining in the account
after thirty (30) days following the expiration or earlier termination of this
Lease for which Landlord has not requested disbursement pursuant to clause (iii)
above within said thirty (30) day period shall be returned to Tenant. If
Landlord withdraws more funds from the escrow account than necessary to cure an
Event of Default, Landlord shall promptly re-deposit such excess funds into the
escrow account. If Landlord fails to re-deposit such funds into the escrow
account within five (5) Business Days after Landlord realizes or reasonably
should have realized that Landlord had withdrawn excess funds, Landlord shall
also be obligated to pay to Tenant interest on such amount at the Interest Rate
from the expiration of such five (5) Business Day period until the date of
re-deposit. Landlord may not request a withdrawal from the escrow account after
thirty (30) days following the expiration or sooner termination of this Lease.
Tenant hereby acknowledges and agrees that Landlord shall have no liability or
responsibility for any loss of principal or interest not caused by Landlord

 

--------------------------------------------------------------------------------


 

from such account and that Tenant shall, within ten (10) days from the date of
any such loss, deposit cash into the account sufficient to restore the Security
Deposit to its then-required amount. The Security Deposit shall be held as
security for the full and faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be performed by Tenant during the
Term. The Security Deposit is not, and may not be construed by Tenant to
constitute, rent for the last month or any portion thereof. If Tenant defaults
with respect to any of its obligations under this Lease, Landlord may (but shall
not be required to) use, apply or retain all or any part of the Security Deposit
for the payment of any rent or any other sum in default, or for the payment of
any other amount, loss or damage which Landlord may spend, incur or suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within ten (10) days after demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
original amount. The Security Deposit (or any balance thereof remaining
following Landlord’s use of the Security Deposit [or portion thereof as
permitted by this Lease] which has not been restored by Tenant) shall be
returned to Tenant within thirty (30) days following the expiration of the Lease
Term. If Landlord sells its interest in the Premises during the Lease Term and
if Landlord transfers to the purchaser the Security Deposit (or balance thereof,
and such purchaser acknowledges receipt thereof, then, upon such sale, Landlord
shall be discharged from any further liability with respect to the Security
Deposit. So long as no Event of Default under this Lease has occurred prior to
the reduction dates set forth below, the required Security Deposit shall be
reduced in accordance with the following schedule if, on or before the date for
any scheduled reduction in the required Security Deposit, Landlord has not
delivered a request for a withdrawal from such account, accompanied by the
required certificate described above :

 

Month of
Lease Term respecting the
Office Building

 

Required Security Deposit

 

 

 

 

 

 

1-12

 

$

2,224,416.00

 

 

 

 

 

13-24

 

$

1,516,277.00

 

 

 

 

 

25-36

 

$

808,138.00

 

 

 

 

 

37-end

 

$

100,000.00

 

 

Landlord will waive the requirement to maintain the Security Deposit upon the
satisfaction of the following conditions: (i) at the time of Tenant’s request
for such waiver, Tenant has a tangible net worth of at least Seventy-Five
Million Dollars ($75,000,000.00) and no Event of Default exists and (ii) during
the immediately preceding six (6) month period, there has been no Event of
Default and Tenant has maintained a tangible net worth of at least Seventy-Five
Million Dollars ($75,000,000.00).

 

6.             Use.

 

6.1           General. Tenant shall use the Premises solely for the Permitted
Use specified in Section 1.1 I of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever.

 

--------------------------------------------------------------------------------


 

Tenant shall, at its sole cost and expense, observe and comply with all
requirements of any board of fire underwriters or similar body relating to the
Premises, and all laws, statutes, codes, rules and regulations now or hereafter
in force relating to or affecting the use, occupancy, alteration or improvement
(whether structural or non-structural) of the Premises, including, without
limitation, the provisions of Title III of the Americans with Disabilities Act
of 1990 as it pertains to Tenant’s use, occupancy, improvement and alteration
(whether structural or non-structural) of the Premises. Tenant shall not use or
allow the Premises to be used (a) in violation of any recorded covenants,
conditions and restrictions affecting the Premises or of any law or governmental
rule or regulation, or of any certificate of occupancy issued for the Premises,
or (b) for any unlawful purpose. Tenant shall not cause, maintain or permit any
nuisance in, on or about the Premises, nor commit or suffer to be committed any
waste in, on or about the Premises. Notwithstanding any provision to the
contrary herein, Tenant’s obligations to comply with laws, ordinances,
regulations and the like shall not include the obligation to comply with
environmental laws, ordinances, regulations and the like except to the extent
applicable to Hazardous Materials introduced to the Premises by Tenant or
Tenant’s Parties, and Landlord releases Tenant from, and waives any and all
claims against, Tenant for any liability resulting from any Hazardous Materials
not introduced to the Premises by Tenant or Tenant’s Parties.

 

6.2           Signs, Awnings and Canopies. Tenant shall have the exclusive right
to install upon the Premises such signage as Tenant deems appropriate provided
Tenant obtains approval from all governmental authorities having jurisdiction
over the Premises and from Landlord, which approval shall not be unreasonably
withheld or delayed. Tenant agrees to maintain any such sign, awning, canopy,
decoration, lettering or advertising matter as may be approved by Landlord in
good condition and repair at all times. At the expiration or earlier termination
of this Lease, at Landlord’s election, Tenant shall remove all signs, awnings,
canopies, decorations, lettering and advertising and shall repair any damage to
the Premises resulting therefrom all at Tenant’s sole cost and expense. If
Tenant fails to maintain any such approved sign, awning, decoration, lettering,
or advertising, Landlord may do so following thirty (30) days’ prior written
notice to Tenant and Tenant shall reimburse Landlord for such cost. If, without
Landlord’s prior written consent, Tenant installs any sign, awning, decoration,
lettering or advertising, or fails to remove any such item(s) at the expiration
or earlier termination of this Lease, Landlord may have such item(s) removed and
stored and may repair any damage to the Premises at Tenant’s expense. The
removal, repair and/or storage costs shall bear interest until paid at the
Interest Rate.

 

6.3           Hazardous Materials. Except for ordinary and general office
supplies, such as copier toner, liquid paper, glue, ink and commo household
cleaning materials (some or all of which may constitute “Hazardous Materials” as
defined in this Lease), neither Tenant nor its agents, employees, subtenants,
assignees, licensees, contractors or invitees (collectively, “Tenant’s Parties”)
shall cause any Hazardous Materials to be brought upon, stored, used, handled,
generated, released or disposed of on, in, under or about the Premises without
the prior written consent of Landlord, which consent Landlord may withhold in
its sole but reasonable discretion. Concurrently with the execution of this
Lease, Tenant agrees to complete and deliver to Landlord an Environmental
Questionnaire in the form of

 

--------------------------------------------------------------------------------


 

Exhibit “E” attached hereto. Upon the expiration or earlier termination of this
Lease, Tenant agrees to promptly remove from the Premises, at its sole cost and
expense, any and all Hazardous Materials, including any equipment or systems
containing Hazardous Materials which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises by Tenant or any of
Tenant’s Parties.

 

To the fullest extent permitted by law, Tenant agrees to promptly indemnify,
protect, defend and hold harmless Landlord and Landlord’s partners, officers,
directors, employees, agents, successors and assigns (collectively, “Landlord
Indemnified Parties”) from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Hazardous Materials on, in, under or about the Premises and which
are caused by Tenant or any of Tenant’s Parties. Tenant agrees to promptly
notify Landlord of any release of Hazardous Materials which Tenant becomes aware
of during the Term of this Lease, whether caused by Tenant or any other persons
or entities. In the event of any release of Hazardous Materials caused by Tenant
or any of Tenant’s Parties, Landlord shall have the right, but not the
obligation, to cause Tenant to immediately take all steps Landlord deems
necessary or appropriate to remediate such release and prevent any similar
future release to the satisfaction of Landlord and Landlord’s mortgagee(s). At
all times during the Term of this Lease, Landlord will have the right, but not
the obligation, to enter upon the Premises to inspect, investigate, sample
and/or monitor the Premises to determine if Tenant is in compliance with the
terms of this Lease regarding Hazardous Materials. As used in this Lease, the
term “Hazardous Materials” shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter designated under any law,
statute, ordinance, rule, regulation, order or ruling of any agency of the
State, the United States Government or any local governmental authority,
including, without limitation, asbestos, petroleum, petroleum hydrocarbons and
petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyis (“PCBs”), and freon and other chlorofluorocarbons. The provisions of
this Section 6.3 will survive the expiration or earlier termination of this
Lease.

 

To the fullest extent permitted by law, Landlord agrees to promptly indemnify,
protect, defend and hold harmless Tenant and Tenant’s partners, officers,
directors, employees, agents, successors and assigns (collectively, “Tenant
Indemnified Parties”) from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Hazardous Materials on, in, under or about the Premises and which
are caused by Landlord or any of Landlord’s employees, agents or contractor
(collectively, “Landlord’s Parties”). Notwithstanding any provision to the
contrary in this Lease, if any environmental condition arises with respect to
the Premises for which Tenant has been released from liability hereunder, and
for which Tenant is therefore not responsible under this Lease, and Landlord
does not remediate such environmental condition (which Landlord shall have the
right but not the obligation hereunder to do, unless caused by Landlord or
Landlord’s Parties) as and to the extent required by applicable law and
adequately

 

--------------------------------------------------------------------------------


 

protect the health and safety of Tenant and Tenant’s Parties during such
remediation activity, and such environmental condition would pose a material
threat to the health and safety of Tenant’s Parties if unremediated, then (i)
Tenant shall have the right to terminate this Lease, effective upon the date
stated in Tenant’s written notice to Landlord (and Landlord’s Lender) exercising
such right to terminate; provided, however, Landlord (or Landlord’s lender) may
rescind such termination by commencing such remediation and providing for such
adequate protection within ninety (90) days following receipt of such
termination notice, and thereafter diligently pursuing such remediation to
completion, and (ii) if such environmental condition was not caused by Landlord
or Landlord’s Parties, then neither Landlord nor Landlord’s Parties shall have,
and Tenant, on behalf of itself only, releases Landlord and Landlord’s Parties
from, any liability arising from such environmental condition. Notwithstanding
the foregoing, Tenant’s termination right under clause (i) of the preceding
sentence shall not apply with respect to the environmental condition of the
Premises disclosed by that certain AEPI Permit By Rule/Conditionally Authorized
Facility Closure Plan amended as of December 11, 1996 and those certain
Specifications for Decontamination and Demolition, provided such environmental
condition is remediated in accordance with said plans and specifications.

 

Notwithstanding the foregoing, Landlord consents to the storage and use at the
Premises, and disposal from the Premises, of certain Hazardous Materials upon
the following conditions:

 

(a)           The Hazardous Materials are only those materials that are
necessary for Tenant’s manufacture of semiconductor capital equipment at the
Premises;

 

(b)           The storage, use and disposal of the Hazardous Materials complies
with all applicable laws, and no disposal of the Hazardous Materials shall be
through the drains of the Premises or the trash receptacles at the Premises
without Landlord’s prior written consent;

 

(c)           The storage, use and disposal of the Hazardous Materials does not
result in objectionable odors or health hazards to adjacent owners;

 

(d)           Tenant obtains and maintains all permits and approvals necessary
for the storage, use and disposal of the Hazardous Materials;

 

(e)           On the first day of each calendar year during the Term (and, in
addition, promptly following the date Tenant uses, stores or disposes new
Hazardous Materials that have not been previously disclosed to Landlord), Tenant
shall deliver to Landlord a disclosure statement containing the following:

 

(i)            A list containing, to the best knowledge of Tenant, all Hazardous
Materials and the quantities thereof stored, used or disposed from the Premises
during the preceding calendar year;

 

(ii)           A statement that (A) the use, storage and disposal of

 

--------------------------------------------------------------------------------


 

such Hazardous Materials complies with all applicable laws, (B) Tenant has all
necessary permits and approvals for the use, storage and disposal thereof, and
(C) identifies the method of disposal of such Hazardous Materials; and

 

(iii)          Copies of all necessary permits and approvals relating to the
use, storage and disposal of such Hazardous Materials to the extent not
previously delivered to Landlord;

 

(f)            Tenant shall immediately advise Landlord in writing of, and
provide Landlord a copy of:

 

(i)            Any notice of violation or potential or alleged violation of any
law concerning Hazardous Materials received by Tenant from any governmental
agency;

 

(ii)           Any and all inquiry, investigation, enforcement, clean-up,
removal or governmental or regulatory actions instituted or threatened relating
to Tenant or the Premises; and

 

(iii)          All claims made or threatened by any third party against Tenant
or the Premises relating to any Hazardous Materials.

 

In the event any of the preceding conditions are not satisfied, Tenant shall
immediately cease the use, storage and disposal of Hazardous Materials until all
such conditions are satisfied. Landlord’s consent to the use, storage and
disposal of such Hazardous Materials shall not constitute an assumption of the
risk respecting the same and Tenant shall indemnify, protect, defend and hold
the Landlord Indemnified Parties harmless from and against the same as required
by this Section 6.3.

 

6.4           Refuse and Sewage. Tenant agrees not to keep any trash, garbage,
waste or other refuse on the Premises except in sanitary containers and agrees
to regularly and frequently remove same from the Premises. Tenant shall keep all
containers or other equipment used for storage of such materials in a clean and
sanitary condition. Tenant shall, at Tenant’s sole cost and expense, properly
dispose of all sanitary sewage and shall not use the sewage disposal system for
the disposal of anything except sanitary sewage. Tenant shall keep the sewage
disposal system free of all obstructions and in good operating condition. Tenant
shall contract directly for all trash disposal services at Tenant’s sole cost
and expense.

 

7.             Payments and Notices. All Rent and other sums payable by Tenant
to Landlord hereunder shall be paid to Landlord at the address designated in
Section 1.1 of the Summary, or to such other persons and/or at such other places
as Landlord may hereafter designate in writing. Any notice required or permitted
to be given hereunder must be in writing and may be given by personal delivery
(including delivery by nationally recognized overnight courier or express
mailing service), facsimile transmission, or by registered or certified mail,
postage prepaid, return receipt requested, addressed to Tenant at the
address(es) designated in Section 1.2 of the Summary, or to Landlord at the
address(es) designated in Section 1.1 of the Summary. Any notice or report
addressed to Tenant or to Landlord shall be deemed to have been given (i) when
delivered if given by personal

 

--------------------------------------------------------------------------------


 

delivery, (ii) instantaneously upon confirmation of receipt of facsimile if such
confirmation is on or before 5:00 p.m. (recipient’s time) on a Business Day,
otherwise on the next Business Day, (iii) on the date the U.S. Post office
certifies delivery, nondeliverability or refusal of delivery if such notice or
report was deposited in the United States mail, certified, postage prepaid, and
(iv) in all other cases when actually received. Either party may change its
address by giving notice of the same in accordance with this Paragraph. The term
“Business Day”) as used in this Lease shall mean Monday through Friday,
excepting those holidays observed by the U.S. PostalService.

 

8.             Brokers. The parties recognize that the broker(s) who negotiated
this Lease are stated in Section 1.12 of the Summary. Each party represents and
warrants to the other, that, to its knowledge, no other broker, agent or finder
(a) negotiated or was instrumental in negotiating or consummating this Lease on
its behalf, and (b) is or might be entitled to a commission or compensation in
connection with this Lease. Any broker, agent or finder of Tenant whom Tenant
has failed to disclose herein shall be paid by Tenant. Tenant shall indemnify,
protect, defend (by counsel reasonably approved in writing by Landlord) and hold
Landlord harmless from and against any and all claims, judgments, suits, causes
of action, damages, losses, liabilities and expenses (including attorneys’ fees
and court costs) resulting from any breach by Tenant of the foregoing
representation, including, without limitation, any claims that may be asserted
against Landlord by any broker, agent or finder undisclosed by Tenant herein.
Landlord shall indemnify, protect, defend (by counsel reasonably approved in
writing by Tenant) and hold Tenant harmless from and against any and all claims,
judgments, suits, causes of action, damages, losses, liabilities and expenses
(including attorneys’ fees and court costs) resulting from any breach by
Landlord of the foregoing representation, including, without limitation, any
claims that may be asserted against Tenant by any broker, agent or finder
undisclosed by Landlord herein. The foregoing indemnities shall survive the
expiration or earlier termination of this Lease.

 

9.             Surrender; Holding Over.

 

9.1           Surrender of Premises. Upon the expiration or sooner termination
of this Lease, Tenant shall surrender all keys for the Premises to Landlord, and
Tenant shall deliver exclusive possession of the Premises to Landlord broom
clean and in the same condition and repair as existed on the date the initial
Tenant Improvements were completed, reasonable wear and tear excepted (and
casualty damage excepted if this Lease is terminated as a result thereof
pursuant to Section 18), condemnation excepted and Hazardous Materials not
caused to be present in, on , under or about the Premises by Tenant or Tenant’s
Parties excepted, with all of Tenant’s personal property (and those items, if
any, of Tenant Improvements and Tenant Changes identified by Landlord pursuant
to Section 12.2 below) removed therefrom and all damage caused by such removal
repaired, as required pursuant to Sections 12.2 and 12.3 below. If, for any
reason, Tenant fails to surrender the Premises on the expiration or earlier
termination of this Lease, with such

 

--------------------------------------------------------------------------------


 

removal and repair obligations completed in the time required by Sections 12.2
and 12.3 below, then, in addition to the provisions of Section 9.3 below and
Landlord’s rights and remedies under Section 12.4 and the other provisions of
this Lease, Tenant shall indemnify, protect, defend (by counsel reasonably
approved in writing by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys’ fees and court costs) resulting from such
failure to surrender, including, without limitation, any claim made by any
succeeding tenant based thereon. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease.

 

9.2           Holding Over. If Tenant holds over after the expiration or earlier
termination of the Lease Term, then, without waiver of any right on the part of
Landlord as a result of Tenant’s failure to timely surrender possession of the
Premises to Landlord, Tenant shall become a tenant at sufferance only, upon the
terms and conditions set forth in this Lease so far as applicable (including
Tenant’s obligation to pay all costs, expenses and any other additional rent
under this Lease), but at a Monthly Rent equal to: one hundred twenty-five
percent (125%) of the Monthly Rent applicable to the Premises immediately prior
to the date of such expiration or earlier termination. Acceptance by Landlord of
rent after such expiration or earlier termination shall not constitute a consent
to a hold over hereunder or result in an extension of this Lease.

 

10.           Taxes.

 

10.1         Real Property Taxes. Tenant shall pay all general and special real
property taxes, assessments (including, without limitation, change in ownership
taxes or assessments), liens, bond obligations, license fees or taxes and any
similar impositions in-lieu of other impositions now or previously within the
definition of real property taxes or assessments and any and all assessments
under any covenants, conditions and restrictions affecting the Premises
(collectively “Real Property Taxes”) which may be levied or assessed against the
Premises applicable to the period from the Early Occupancy Date with respect to
Parcel 1, and the Actual Commencement Date for Parking Lot with respect to
Parcel 2, until the expiration or sooner termination of this Lease.
Notwithstanding the foregoing provisions, if the Real Property Taxes are not
levied and assessed against the Premises as separate tax parcels, then Tenant
shall pay Tenant’s pro rata share of all Real Property Taxes which may be levied
or assessed by any lawful authority against the land and improvements of the
separate tax parcel on which the Premises are located. Tenant’s pro rata share
under such circumstances shall be apportioned according to the floor area of the
Premises as it relates to the total leasable floor area of all of the buildings
(including the Premises) situated in the separate tax parcel in which the
Premises is located.

 

Tenant reserves the right to approve any assessment of public improvements that
may affect the Premises to the extent Landlord has such night. Any future
assessments for public improvements

 

--------------------------------------------------------------------------------


 

may be paid by Landlord in full or in installments, but Tenant’s contribution
will be determined and payable based on the assumption that such assessments
were allowed to go to bond and became payable in installments.

 

All Real Property Taxes for the tax year in which the Early Occupancy Date and
the Actual Commencement Date for Parking Lot occur and for the tax year in which
this Lease terminates shall be apportioned and adjusted so that Tenant shall not
be responsible for any Real Property Taxes for a period of time occurring prior
to the Early Occupancy Date and the Actual Commencement Date for Parking Lot or
subsequent to the expiration of the Lease term.

 

Tenant agrees to pay to the taxing authority entitled thereto the total Real
Property Taxes due. Any of said payments to be made directly to the taxing
authority shall be made prior to the delinquency date established by the taxing
authority, and Tenant shall, concurrently with such payment, deliver evidence of
such payment to Landlord. Failure of Tenant to pay said Real Property Taxes as
and when herein specified shall, in addition to all other rights and remedies of
Landlord hereunder, subject Tenant to any fine, penalty, interest, or cost which
Landlord may incur as a result thereof. Tenant shall, within thirty (30) days
after demand, reimburse Landlord for any such fine, penalty, interest, or cost,
together with interest thereon at the Interest Rate.

 

If at any time during the Term under the laws of the United States, or the
state, county, municipality, or any political subdivision thereof in which the
Premises is located, a tax or excise on rent or any other tax however described
is levied or assessed by any such political body against Landlord on account of
rent payable to Landlord hereunder or any tax based on or measured by
expenditures made by Tenant on behalf of Landlord, such tax or excise shall be
considered “Real Property Taxes” for purposes of this Section 10.1, and shall be
payable in full by Tenant. Such taxes or excises shall be payable within ten
(IO) days after Tenant’s receipt of the tax bill therefor from Landlord.

 

10.2         Personal Property Taxes. Tenant shall be liable for, and shall pay
before delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures); and (b) any
Tenant Improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant). If any such taxes or assessments are levied
against Landlord or Landlord’s property, Landlord may, after written notice to
Tenant (and under proper protest if requested by Tenant) pay such taxes and
assessments, and Tenant shall reimburse Landlord therefor within ten (10)
business days after demand by Landlord; provided, however, Tenant, at its sole
cost and expense, shall have the right, with Landlord’s cooperation, to bring
suit in any court of competent jurisdiction to recover the amount of any such
taxes and assessments so paid under protest.

 

--------------------------------------------------------------------------------


 

11.           Repairs.

 

11.1         Tenant’s Repair Obligations. Tenant shall at all times and at
Tenant’s sole cost and expense, keep, maintain, clean, repair, replace and
preserve the Premises and all parts thereof, both structural and non-structural,
including, without limitation, utility meters, plumbing, pipes and conduits, all
heating, ventilating and air conditioning systems located within the Premises,
all fixtures, furniture and equipment, Tenant’s signs, if any, locks, closing
devices, security devices, windows, window sashes, casements and frames, floors
and floor coverings, shelving, restrooms, ceilings, interior and exterior walls,
roof, foundations, skylights, interior and demising walls, doors, electrical and
lighting equipment, sprinkler systems, parking areas, driveways, walkways,
parking lots, loading dock areas and doors, rail spur areas, fences, signs,
lawns and landscaping, if any, and any Tenant Improvements, Tenant Changes or
other alterations, additions and other property and/or fixtures located within
the Premises in good condition and repair, except for reasonable wear and tear,
casualty damage (if Tenant is not obligated to repair hereunder), condemnation
and Hazardous Materials not introduced to, in, on, under or about the Premises
by Tenant or Tenant’s Parties. Tenant’s repair and maintenance obligations shall
include, but not be limited to, slurry coating the parking areas of Parcel 1 and
the Parking Lot every thirty (30) months; parking area and driveway sweeping and
repairing; and responsibility for painting. Tenant agrees to procure and
maintain maintenance contracts for all heating, ventilating and air conditioning
systems with reputable contractors reasonably approved by Landlord. Such
maintenance and repairs shall be performed with due diligence, lien-free and in
a good and workmanlike manner, by licensed contractor(s) which are selected by
Tenant and approved by Landlord, which approval Landlord shall not unreasonably
withhold or delay. Except to the extent provided in Section 1.2 above with
respect to the construction of the Parking Lot Improvements, Landlord shall have
no obligation to alter, remodel, improve, repair, renovate, redecorate or paint
all or any part of the Premises.

 

11.2         Landlord’s Repair Rights. Tenant waives the right to make repairs
at Landlord’s expense under any law, statute or ordinance now or hereafter in
effect (including the provisions of California Civil Code Section 1942 and any
successive sections or statutes of a similar nature). If Tenant fails to perform
Tenant’s obligations under Section 11.1 hereof, or under any other provision of
this Lease, then Landlord shall have the option (but not the obligation) to
enter upon the Premises after ten (10) days’ prior written notice to Tenant, or
in the case of an emergency immediately without prior notice, to perform such
obligations on Tenant’s behalf necessary to return the Premises to good order,
condition and repair. The costs incurred by Landlord pursuant to this Section
11.2 shall become due and payable to Landlord, upon demand.

 

11.3         Landlord’s Contribution to Certain Expenditures. If any

 

--------------------------------------------------------------------------------


 

replacement obligation of Tenant under Section 11.1 with respect to a Basic
Element would normally be capitalized under normal accounting practice and is in
excess of Twenty-Five Thousand Dollars ($25,000.00), and if as a result of such
expenditure the useful life of the Basic Element (as such useful life is based
on the estimated actual life pursuant to generally accepted accounting
practices) will extend beyond the Term, then, subject to the requirements set
forth in this Section 11.3, Landlord will reimburse Tenant for Landlord’s
prorata share thereof within thirty (30) days following the expiration or sooner
termination of this Lease; provided, however, Landlord will have no such
reimbursement obligation if this Lease terminates as a result of an Event of
Default. Landlord’s prorata share of such expenditure shall be a fraction, the
numerator of which is the number of months remaining on the useful life of the
Basic Element after the expiration or sooner termination of this Lease, and the
denominator of which is the total number of months of the useful life of the
Basic Element. As a condition precedent to Landlord’s obligation to reimburse
Tenant for a prorata share of any such expenditure, Tenant shall first obtain
Landlord’s prior written approval of the contractor, the plans and
specifications, the amount of any such expenditure and the useful life resulting
from such expenditure, which approval shall not be unreasonably withheld or
delayed. Upon such approval, either party shall, at the other party’s request,
enter into an amendment of this Lease identifying the amount subject to
reimbursement by Landlord. The “Basic Elements” are the foundations and
structural walls of the Premises, HVAC equipment and the roof.

 

12.           Alterations.

 

12.1         Tenant Changes; Conditions.

 

(a)           Tenant shall not make any alterations, additions, improvements or
decorations to the Premises (collectively, “Tenant Changes,” and individually, a
“Tenant Change”) unless Tenant first obtains Landlord’s prior written approval
thereof, which approval Landlord shall not unreasonably withhold or delayed.
Notwithstanding the foregoing, Landlord’s prior approval shall not be required
for any Tenant Change which satisfies all of the following conditions
(hereinafter a “Pre-Approved Change”): (i) the costs of such Tenant Change does
not exceed Fifty Thousand Dollars ($50,000.00); (iii) Tenant delivers to
Landlord final plans, specifications and working drawings for such Tenant Change
at least ten (1 0) days prior to commencement of the work thereof; (iv) Tenant
and such Tenant Change otherwise satisfy all other conditions set forth in this
Section 12.1; and (v) the Tenant Change does not affect the structural,
mechanical, life-safety or exterior elements of the Premises.

 

(b)           All Tenant Changes shall be performed: (i) in accordance with the
approved plans, specifications and working drawings; (ii) lien-free and in a
good and workmanlike manner; (iii) in compliance with all applicable laws, rules
and regulations of all governmental agencies and authorities including, without
limitation, the provisions of Title III of the Americans with

 

--------------------------------------------------------------------------------


 

Disabilities Act of 1990; and (iv) at such times, in such manner and subject to
such rules and regulations as Landlord may from time to time reasonably
designate.

 

(c)           Throughout the performance of the Tenant Changes, Tenant shall
obtain, or cause its contractors to obtain, workers compensation insurance and
commercial general liability insurance in reasonable amounts.

 

12.2         Removal of Tenant Changes and Tenant Improvements. All Tenant
Changes and the initial Tenant Improvements in the Premises (whether installed
or paid for by Landlord or Tenant), shall become the property of Landlord and
shall remain upon and be surrendered with the Premises at the end of the Term of
this Lease; provided, however, (i) Tenant shall remove those items of the
initial Tenant Improvements, if any, designated for removal pursuant to the Work
Letter and (ii) Landlord may, by written notice delivered to Tenant on or before
the expiration of the Lease Term (or upon any sooner termination of this Lease)
identify those items of Tenant Changes which Landlord shall require Tenant to
remove at the end of the Term of this Lease (however, if Tenant, prior to the
installation of any Tenant Changes, requested in writing that Landlord identify
whether the proposed Tenant Changes must be removed at the expiration or
termination of this Lease [which notice further informed Landlord that
Landlord’s failure to respond within ten (1 0) days would result in Landlord’s
waiver of the right to require removal of the Tenant Changes], and Landlord did
not give Tenant written notice within ten (1 0) days thereafter that Landlord
would require the removal of any such items, then Tenant will not be required to
remove the same at the expiration or termination of this Lease). If Landlord
requires Tenant to remove any such items as described above, Tenant shall, at
its sole cost, remove the identified items on or before the later to occur of
(i) the expiration or sooner termination of this Lease or (ii) thirty (30) days
following Tenant’s receipt of written notice of such requirement, and repair any
damage to the Premises caused by such removal (or, at Landlord’s option, shall
pay to Landlord all of Landlord’s reasonable costs of such removal and repair
provided that Landlord provides Tenant with reasonable evidence that Landlord
incurred such costs). Notwithstanding the thirty (30) day time period for
Tenant’s removal specified above, if such removal cannot be completed without
incurring overtime charge, such time period shall be extended by the period
reasonably required to permit Tenant to complete such removal and repair (if any
repair is required).

 

12.3         Removal of Personal Property. All articles of personal property
owned by Tenant or installed by Tenant at its expense in the Premises (including
business and trade fixtures, furniture and movable partitions) shall be, and
remain, the property of Tenant, and shall be removed by Tenant from the
Premises, at Tenant’s sole cost and expense, on or before the expiration or
sooner termination of this Lease. Tenant shall repair any damage caused by such
removal.

 

12.4         Tenant’s Failure to Remove. If Tenant fails to remove by

 

--------------------------------------------------------------------------------


 

the expiration or sooner termination of this Lease all of its personal property,
or if Tenant fails to remove any items of Tenant Improvements or Tenant Changes
identified by Landlord for removal pursuant to, and within the time required by,
Section 12.2 above, Landlord may, (without liability to Tenant for loss
thereof), at Tenant’s sole cost and in addition to Landlord’s other rights and
remedies under this Lease, at law or in equity: (a) remove and store such items
in accordance with applicable law; and/or (b) upon ten (1 0) days’ prior notice
to Tenant, sell all or any such items at private or public sale for such price
as Landlord may obtain as permitted under applicable law. Landlord shall apply
the proceeds of any such sale to any amounts due to Landlord under this Lease
from Tenant (including Landlord’s attorneys’ fees and other costs incurred in
the removal, storage and/or sale of such items), with any remainder to be paid
to Tenant.

 

13.           Liens. Tenant shall not permit any mechanic’s, materialmen’s or
other liens to be filed against all or any part of the Premises, nor against
Tenant’s leasehold interest in the Premises, by reason of or in connection with
any repairs, alterations, improvements or other work contracted for or
undertaken by Tenant or any other act or omission of Tenant or Tenant’s agents,
employees, contractors, licensees or invitees. Tenant shall, at Landlord’s
request, provide Landlord with enforceable, conditional and final lien releases
(and other reasonable evidence reasonably requested by Landlord to demonstrate
protection from liens) from all persons furnishing labor and/or materials with
respect to the Premises. Landlord shall have the right at all reasonable times
to post on the Premises and record any notices of non-responsibility which it
deems necessary for protection from such liens. If any such liens are filed,
Tenant shall, at its sole cost, immediately cause such lien to be released of
record or bonded so that it no longer affects title to the Premises. If Tenant
fails to cause such lien to be so released or bonded within the earlier to occur
of (i) five (5) days prior to the date the lien may be foreclosed upon or (ii)
twenty (20) days after Tenant has actual notice of the filing thereof, Landlord
may, without waiving its rights and remedies based on such breach, and without
releasing Tenant from any of its obligations, cause such lien to be released by
any means it shall deem proper, including payment in satisfaction of the claim
giving rise to such lien. If Landlord acquires knowledge that any such lien has
been filed against the Premises, Landlord will promptly give Tenant written
notice thereof. Tenant shall pay to Landlord within five (5) days after receipt
of invoice from Landlord, any sum paid by Landlord to remove such liens,
together with interest at the Interest Rate from the date of such payment by
Landlord.

 

14.           Assignment and Subletting.

 

14.1         Restriction on Transfer. Tenant will not assign or encumber this
Lease in whole or in part, nor sublet all or any part of the Premises, without
the prior written consent of Landlord, which consent Landlord will not
unreasonably withhold or delay, except as provided in this Section 14. The
consent by Landlord to any

 

--------------------------------------------------------------------------------


 

assignment, encumbrance or subletting shall not constitute a waiver of the
necessity for such consent to any subsequent assignment or subletting. This
prohibition against assigning or subletting shall be construed to include a
prohibition against any assignment or subletting by operation of law. If this
Lease is assigned by Tenant, or if the Premises or any part thereof are sublet
or occupied by any person or entity other than Tenant, Landlord may collect rent
from the assignee, and apply the net amount collected to the rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver on the part of Landlord, or the acceptance of the assignee,
subtenant or occupant as Tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained unless
expressly made in writing by Landlord. Irrespective of any assignment or
sublease, Tenant shall remain fully liable under this Lease and shall not be
released from performing any of the terms, covenants and conditions of this
Lease. Without limiting in any way Landlord’s right to withhold its consent on
any reasonable grounds, it is agreed that Landlord will not be acting
unreasonably in refusing to consent to an assignment or sublease if, in
Landlord’s opinion, (i) the net worth or financial capabilities of such assignee
or subtenant is less than that of Tenant at the date hereof, (ii) the proposed
assignee does not have the financial capability to fulfill the obligations
imposed by the assignment, (iii) the proposed assignment or sublease involves a
change of use of the Premises from that specified herein, or (iv) the proposed
assignee is not, in Landlord’s reasonable opinion, of reputable or good
character. Any proposed assignee or subtenant which Landlord does not disapprove
shall be deemed a “Permitted Business.” If Tenant assigns this Lease or sublets
the Premises to a third party who is not in any way affiliated or connected with
Tenant by way of a merger, reorganization, consolidation or otherwise, fifty
percent (50%) of any rent, additional rent or other compensation paid to Tenant
in addition to the Rent payable to Landlord as set forth in this Lease shall be
paid by Tenant to Landlord as additional rent. In calculating excess rent or
other consideration which may be payable to Landlord under this Section, Tenant
will be entitled to deduct commercially reasonable third party brokerage
commissions and attorneys’ fees and other amounts reasonably and actually
expended by Tenant in connection with such assignment or subletting if
acceptable written evidence of such expenditures is provided to Landlord. If
Tenant is a corporation, or is an unincorporated association or partnership, the
transfer, assignment or hypothecation of any stock or interest in such
corporation, association or partnership in the aggregate in excess of forty-nine
percent (49%) shall be deemed an assignment within the meaning and provisions of
this Section 14.1. Notwithstanding any provision to the contrary in this Lease,
Tenant may, without Landlord’s prior written consent and without any
participation by Landlord in assignment and subletting proceeds, sublet the
Premises or assign this Lease to: (i) a subsidiary, affiliate, division or
corporation controlled or under common control with Tenant-, (ii) a successor
corporation related to Tenant by merger, consolidation, nonbankruptcy
reorganization, or government action; or (iii) a purchaser of substantially all
of Tenant’s assets (collectively,

 

--------------------------------------------------------------------------------


 

“Permitted Assignees”), provided that, within ten (10) days following the
effective date of such transaction, Tenant gives Landlord written notice of the
transaction and sufficient information to evidence that the transaction
satisfies the foregoing requirements, together with the Permitted Assignee’s
assumption of Tenant’s obligations hereunder in the case of an assignment. For
the purpose of this Lease, sale or transfer of Tenant’s capital stock through
any public exchange shall not be deemed an assignment, subletting, or any other
transfer of the Lease or the Premises. Landlord’s consent to any proposed
assignment or subletting shall not be unreasonably withheld and, if not given or
withheld within fifteen (1 5) days following Landlord’s receipt of the Transfer
Notice, shall be deemed given, provided that the Transfer Notice informs
Landlord that the failure to respond within fifteen (15) days will be deemed
Landlord’s consent.

 

14.2         Transfer Notice. If Tenant desires to effect an assignment,
encumbrance or subletting (a “Transfer”), then at least thirty (30) days prior
to the date when Tenant desires the Transfer to be effective (the “Transfer
Date”), Tenant agrees to give Landlord a notice (the “Transfer Notice”), stating
the name, address and business of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as “Transferee”), reasonable
information (including references) concerning the character, ownership, and
financial condition of the proposed Transferee, the Transfer Date, any ownership
or commercial relationship between Tenant and the proposed Transferee, and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord may reasonably require.

 

14.3         Landlord’s Options. Within fifteen (15) days of Landlord’s receipt
of any Transfer Notice, and any additional information requested by Landlord
concerning the proposed Transferee’s financial responsibility, Landlord will
notify Tenant of its election to do one of the following: (i) consent to the
proposed Transfer; or (ii) refuse such consent, which refusal shall be on
reasonable grounds.

 

14.4         Additional Conditions. Within ten (10) days following any Transfer,
Tenant shall deliver to Landlord of a true copy of the fully executed instrument
of assignment, sublease, transfer or hypothecation, in form and substance
reasonably satisfactory to Landlord. No Transfer will release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
Consent by Landlord to one Transfer will not be deemed consent to any subsequent
Transfer. In the event of default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor. If Tenant effects a Transfer or requests the
consent of Landlord to any Transfer (whether or not such Transfer is
consummated), then, upon demand, and as a condition precedent to Landlord’s
consideration of the proposed assignment or sublease,

 

--------------------------------------------------------------------------------


 

Tenant agrees to pay Landlord a non-refundable administrative fee of Five
Hundred Dollars ($500.00), plus Landlord’s reasonable attorneys’ fees and costs
incurred by Landlord in reviewing such proposed assignment or sublease.

 

15.           Entry by Landlord. Landlord and its employees and agents shall at
all reasonable times have the right to enter the Premises to inspect the same,
to exhibit the Premises to prospective lenders or purchasers (or during the last
year of the Term, to prospective tenants), to post notices of non-
responsibility, and/or to alter, improve or repair the Premises as contemplated
by Section 11.2 in the event Tenant fails to perform its obligations under
Section 11.1, all without being deemed guilty of or liable for any breach of
Landlord’s covenant of quiet enjoyment or any eviction of Tenant, and without
abatement of rent. In exercising such entry rights, Landlord shall endeavor to
minimize, as reasonably practicable, the interference with Tenant’s business,
and shall provide Tenant with reasonable advance written notice of such entry
(except in emergency situations). Any entry to the Premises obtained by Landlord
by any of said means or otherwise shall not under any circumstances be construed
or deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant from the Premises or any portion thereof, or
grounds for any abatement or reduction of Rent and Landlord shall not have any
liability to Tenant for any damages or losses on account of any such entry by
Landlord except, subject to the provisions of Sections 21.1 and 23, to the
extent of Landlord’s negligence or willful misconduct.

 

16.           Utilities and Services. Tenant shall be solely responsible for and
shall promptly pay all charges for heat, air conditioning, water, gas,
electricity or any other utility used, consumed or provided in, furnished to or
attributable to the Premises directly to the supplying utility companies. Tenant
shall reimburse Landlord within ten (10) days of billing for fixture charges
and/or water tariffs, if applicable, which are charged to Landlord by local
utility companies. Landlord will notify Tenant of this charge as soon as it
becomes known. This charge will increase or decrease with current charges being
levied against Landlord or the Premises by the local utility company, and will
be due as additional rent. In no event shall Rent abate or shall Landlord be
liable for any interruption or failure in the supply of any such utility
services to Tenant.

 

17.           Indemnification and Exculpation.

 

17.1         Tenant’s Assumption of Risk and Waiver. Except to the extent such
matter is attributable to the breach of this Lease or the negligence or willful
misconduct of Landlord or Landlord’s Parties (but subject to the waivers and
releases in Section 21), Landlord shall not be liable to Tenant, Tenant’s
employees, agents or invitees for: (i) any damage to property of Tenant, or of
others, located in, on or about the Premises, (ii) the loss of or damage to any
property of Tenant or of others by theft or otherwise, (iii) any injury or
damage to persons or property

 

--------------------------------------------------------------------------------


 

resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or leaks from any part of the Premises or from the pipes, appliance of
plumbing works or from the roof, street or subsurface or from any other places
or by dampness or by any other cause of whatsoever nature, or (iv) any such
damage caused by other persons in the Premises, occupants of adjacent property,
or the public, or caused by operations in construction of any private, public or
quasi-public work. Landlord shall in no event be liable for any consequential
damages or loss of business or profits and Tenant hereby waives any and all
claims for any such damages. All property of Tenant kept or stored on the
Premises shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by Tenant’s insurance carriers, unless such damage
shall be caused by the breach of this Lease or the negligence or willful
misconduct of Landlord or Landlord’s Parties and such damage is not covered by
the insurance required to be maintained by Tenant under this Lease. Landlord or
its agents shall not be liable for interference with the light or other
intangible rights.

 

17.2         Tenant’s Indemnification of Landlord. Except to the extent such
matter is caused by the breach of this Lease or the negligence or misconduct of
Landlord or Landlord’s Parties (but subject to the waivers and releases in
Section 21), Tenant shall be liable for, and shall indemnify, defend, protect
and hold Landlord and Landlord’s partners, officers, directors, employees,
agents, successors and assigns (collectively, “Landlord Indemnified Parties”)
harmless from and against, any and all claims, damages, judgments, suits, causes
of action, losses, liabilities and expenses, including attorneys’ fees and court
costs (collectively, “Indemnified Claims”), arising or resulting from (a) any
act or omission of Tenant or any of Tenant’s Parties; (b) the use of the
Premises and conduct of Tenant’s business by Tenant or any Tenant Parties, or
any other activity, work or thing done, permitted or suffered by Tenant or any
Tenant Parties, in or about the Premises; and/or (c) any default by Tenant of
any obligations on Tenant’s part to be performed under the terms of this Lease.
In case any action or proceeding is brought against Landlord or any Landlord
Indemnified Parties by reason of any such Indemnified Claims, Tenant, upon
notice from Landlord, shall defend the same at Tenant’s expense by counsel
reasonably approved in writing by Landlord, which approval shall not be
unreasonably withheld.

 

17.3         Survival; No Release of Insurers. Tenant’s indemnification
obligation under Section 17.2, shall survive the expiration or earlier
termination of this Lease. Tenant’s covenants, agreements and indemnification in
Sections 17.1 and 17.2 above, are not intended to and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant, pursuant to the provisions of this Lease.

 

18.           Damage or Destruction.

 

18.1         Obligation to Restore. Except as set forth below, in case

 

--------------------------------------------------------------------------------


 

of damage to or destruction of the Premises, whether or not by a risk required
to be covered by insurance as set forth in Section 20 of this Lease, this Lease
shall not terminate and Tenant shall promptly restore, rebuild, replace or
repair (hereinafter referred to as “Restore” or “Restoration”) the Premises to
substantially the same condition as existed immediately prior to such damage or
destruction. Such Restoration shall be commenced promptly but in no event later
than ninety (90) days after the casualty and shall thereafter be prosecuted with
due diligence.

 

Notwithstanding the foregoing or any provision to the contrary in this Lease,
the following shall apply to and modify Tenant’s obligations to Restore the
Premises and/or any trade fixtures or equipment thereon or therein owned by
Tenant, provided that Tenant, at Tenant’s option may exercise any right to
terminate pursuant to the last grammatical paragraph of Section 18.1:

 

(a)           If Tenant has carried insurance in the amounts, types and with
insurance companies required by this Lease, and the insurance company(ies)
issuing such policy(ies) fail(s) (through no fault of Tenant) to make the
appropriate insurance proceeds available within ninety (90) days following a
casualty to which such insurance applies (or if Landlord has elected to maintain
the All Risks insurance for the Premises pursuant to Section 20.4 and either
fails to so maintain such insurance or if the insurance company fails, through
no fault of Tenant, to make the appropriate insurance proceeds available within
ninety (90) days following a casualty to which such insurance applies), and
there is no reasonable expectation that such proceeds will be made available in
a timely manner, then Tenant shall have no obligation to Restore and Tenant
shall have the right to terminate this Lease (i) if Landlord (or Landlord’s
lender) does not notify Tenant, within sixty (60) days following the date Tenant
gives Landlord (and Landlord’s lender) written notice of such failure on the
part of the insurance company(ies) (the “Insurance Failure Notice”), that
Landlord (or Landlord’s lender) will Restore the Premises within three hundred
(300) days following the Insurance Failure Notice or (ii) if Landlord (or
Landlord’s lender) undertakes Restoration but fails to complete such Restoration
within three hundred (300) days following the Insurance Failure Notice. If
Landlord (or Landlord’s lender) does so Restore the Premises and Tenant does not
terminate this Lease, then Tenant will Restore its trade fixtures and equipment.
Notwithstanding any provision to the contrary in this Lease, if Landlord has
elected to carry the All-Risk insurance under Section 20.4 and the deductible
exceeds the deductible Tenant is permitted to maintain hereunder, Tenant shall
not be required to pay all or any portion of such excess deductible.

 

(b)           If casualty damage Restored by Tenant is uninsured (any”
deductible” amount applicable to any insurance policy covering the casualty in
question shall be deemed to mean that the casualty damage is uninsured to the
extent of the deductible) to the extent of ten percent (1 0%) or more of the
full replacement cost of the building or buildings in

 

--------------------------------------------------------------------------------


 

question, and Tenant Restores (or intends to Restore) such casualty damage, then
Tenant shall have the onetime option, upon written notice to Landlord given
within one hundred twenty (120) days following such casualty event, to elect to
extend the then-current Term for an additional ten (10) year period upon all of
the terms and conditions of this Lease (including the right to exercise any
options to extend then remaining and to occupy the Premises pursuant to any
previously exercised options), provided that the Monthly Rent for any such
extended Term shall be equal to the Monthly Rent in effect during the year
immediately preceding such extended Term, increased by an amount equal to three
percent (3%) of such previous year’s Monthly Rent, and Monthly Rent for each
subsequent year of said extended Term shall be increased by an amount equal to
three percent (3%) of the preceding year’s Monthly Rent. There shall be no
adjustment to fair market rent in connection with any such extended Term.

 

Notwithstanding the foregoing, however, in the case of damage to or destruction
of the Premises during the last eighteen (18) months of the Term that will
render the Premises, in Tenant’s reasonable opinion, inaccessible or unusable
for purposes of conducting Tenant’s business for more than ninety (90) days,
Tenant may elect to terminate this Lease by giving Landlord written notice of
such election within thirty (30) days following the casualty, in which event
Tenant shall have no obligation to Restore the Premises; provided, however,
Tenant shall deliver any insurance proceeds to Landlord in accordance with
Section 18.5 below.

 

18 2         Reconstruction and Repair Requirements. Tenant shall obtain
Landlord’s prior approval of all plans for Restoration work performed by Tenant,
which approval shall not be unreasonably withheld or delayed.

 

18.3         No Rent Abatement During Reconstruction. There shall be no Rent
abatement during Restoration of the Premises or during that period after any
casualty and prior to commencement of Restoration.

 

Notwithstanding the foregoing, in the event Landlord elects to maintain rental
loss insurance pursuant to Section 20.4, then the following shall apply: In the
event that as a result of any casualty damage to the Premises, Tenant is
prevented from using, and does not use, the Premises or does not use some
portion thereof, then the Rent shall be abated or reduced, as the case may be,
during the period that Tenant continues to be so prevented from using and does
not use the Premises or does not use some portion thereof, in the proportion
that the rentable square feet of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable square feet
of the Premises; ‘provided, however, Tenant shall only be entitled to such
abatement so long as Tenant is complying with its Restoration obligations under
Section 1 B. 1 and in no event may such abatement continue beyond the later to
occur of (i) twelve (12) months following the casualty or (ii)

 

--------------------------------------------------------------------------------


 

the expiration date of coverage under Landlord’s rental loss insurance policy.
Notwithstanding the foregoing to the contrary, if the damage is due to the
willful or intentional misconduct of Tenant or any Tenant Parties, there shall
be no abatement of Rent unless such abatement (i) is covered by the rental loss
insurance maintained by Landlord or (ii) would have been covered by the rental
insurance loss insurance required to be maintained under Section 20.4 in the
event Landlord has failed to maintain such insurance.

 

18.4         Adjustment of Loss and Disbursement of Insurance Proceeds upon
Restoration. Except for Restoration that is reasonably expected to cost less
than Fifty Thousand Dollars ($50,000), any adjustment of the loss with the
insurance company(ies) by Tenant must be made with Landlord’s consent, which
will not be unreasonably withheld or delayed. If Landlord elects to maintain All
Risk insurance pursuant to Section 20.4, then Landlord shall adjust any loss
covered thereby subject to Tenant’s consent, which will not be unreasonably
withheld or delayed. All proceeds of the insurance policies maintained pursuant
to Section 20.1 (a) and/or Section 20.4 (“Proceeds”) shall be deposited with a
depository acceptable to Landlord and Tenant (the “Depository”). If the Proceeds
are insufficient to cover the anticipated cost of Restoration, Tenant shall
deposit with the Depository prior to the commencement of Restoration funds in
the amount of such deficiency. The Depository shall disburse the Proceeds and
Tenant’s funds, if applicable, during the course of Restoration in accordance
with customary construction disbursements, including a ten percent (10%)
retention. If, after the Restoration has been completed in accordance with the
terms of this Lease, there are remaining funds held by the Depository, then such
funds (after first deducting from such funds the fees and expenses of the
Depository) shall be delivered to Tenant. If there are not sufficient funds
remaining to pay for the Depository’s fees and expenses, Tenant shall be
responsible for the payment of same.

 

18.5         Disbursement of Insurance Proceeds upon Termination. Upon any
termination of this Lease under the provisions of this Article 18, all proceeds
from insurance policies maintained under Section 20 shall be disbursed and paid
to Landlord, except to the extent such proceeds are paid by one or more insurers
with respect to Tenant’s furniture, equipment trade fixtures and other personal
property and those items of Tenant Changes and Tenant Improvements that must be
removed from the Premises at the expiration or earlier termination of this Lease
pursuant to Section 12.2.

 

18.6         Waiver of Termination. The agreements contained in this Article 10
provide a material part of the consideration for this Lease and in bargaining
for and obtaining its rights under this Article 18, Tenant waives any right to
terminate this Lease under Section 1932 and/or 1933 of the Civil Code of
California, or any similar statute or law now or hereafter in force.

 

--------------------------------------------------------------------------------


 

19.           Eminent Domain.

 

19.1         Total or Partial Taking. In case all of the Premises, or such part
thereof as shall materially and substantially interfere with Tenant’s ability to
conduct its business upon the Premises, shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, Tenant shall have the right to terminate this Lease effective as of the
date possession is required to be surrendered to said authority. Tenant shall
not assert any claim against Landlord or the taking authority for any
compensation because of such taking, and Landlord shall be entitled to receive
the entire amount of any award without deduction for any estate or interest of
Tenant; provided, however, in the event of such a taking, Tenant shall be
entitled to such portion of the award as shall be attributable to the loss of
the unamortized cost of the improvements to the Premises made and paid for by
Tenant pursuant to Exhibit “C” (such amortization being the same as that used by
Tenant for federal income tax purposes), relocation costs, goodwill and for
damage to, or the cost of removal of, Tenant’s personal property. In the event
the amount of property or the type of estate taken shall not materially and
substantially interfere with the ability of Tenant to conduct its business upon
the Premises, Landlord shall be entitled to the entire amount of the award
without deduction for any estate or interest of Tenant, Landlord shall restore
the Premises to substantially their same condition prior to such partial taking
to the extent of any award proceeds received by Landlord, and a fair and
equitable abatement shall be made to Tenant for the Annual Rent corresponding to
the time during which, an (i to the part of the Premises of which, Tenant shall
be so deprived on account of such taking and restoration.

 

19.2         Temporary Taking. In the event of taking of the Premises or any
part thereof for temporary use, (i) this Lease shall be and remain unaffected
thereby and Rent shall not abate, and (ii) Tenant shall be entitled to receive
for itself such portion or portions of any award made for such use with respect
to the period of the taking which is within the Lease Term. For purposes of this
Section 19.2, a temporary taking shall be defined as a taking for a period of
one (1) year or less.

 

19.3         Waiver of Termination. Tenant and Landlord waive any right to
terminate this Lease under Section 1265.130 of the California Code of Civil
Procedure, or any similar statute or law now or hereafter in force.

 

20.           Tenant’s Insurance.

 

20.1         Types of Insurance. On or before the earlier of the Early Occupancy
Date (for Parcel 1), the Actual Commencement Date for Parking Lot (for Parcel 2)
or the date Tenant commences or causes to be commenced any work of any type in
or on any portion of the Premises, and continuing during the entire Term, Tenant
shall obtain and keep in full force and effect respecting Parcel 1 or Parcel 2
or both, as applicable, the following insurance:

 

--------------------------------------------------------------------------------


 

(a)           All Risk insurance, including fire and extended coverage,
sprinkler leakage, vandalism, malicious mischief, flood (if the Premises are in
a flood zone) and earthquake coverage upon property of every description and
kind located on the Premises, without limitation, furniture, equipment and any
other personal property, any Tenant Changes, the Buildings, the Tenant
Improvements, and the Parking Lot Improvements in an amount not less than the
full replacement cost thereof. In the event that there shall be a dispute as to
the amount which comprises full replacement cost, the decision of Landlord or
the mortgagees of Landlord shall be presumptive. No co-insurance provision shall
apply under such insurance policy or, in the alternative, the insurance policy
shall contain an agreed amount endorsement. All references to earthquake
coverage herein shall be deemed to include earthquake sprinkler leakage
coverage.

 

Notwithstanding the foregoing, if earthquake coverage is not available from an
insurer satisfying the requirements of Section 20.2 below with a deductible
satisfying the requirements of Section 20.2 below, or if such earthquake
coverage is available from an insurer satisfying the requirements of Section
20.2 but the premium for such insurance is in excess of Thirty Thousand Dollars
($30,000.00) per year (the “Cap”), then Tenant, following at least thirty (30)
days’ prior written notice thereof to Landlord, shall have no obligation to
maintain earthquake insurance so long as such insurance is not available for
less than or equal to the Cap; provided, however, if Landlord gives Tenant
written notice that Landlord will reimburse Tenant one-half (1/2) of the amount
of the earthquake insurance premium in excess of the Cap and if the insurance
policy will satisfy the requirements of Section 20.2, Tenant shall be obligated
to obtain such earthquake insurance until Landlord gives Tenant written notice
of its rescission of such election. If Landlord has agreed to reimburse Tenant
one-half (1/2) of the amount of such excess, Landlord shall do so within thirty
(30) days following receipt of an invoice therefor, and if Landlord fails to so
reimburse Tenant, Tenant may deduct one-half (%) of such excess against Rent.
The Cap shall be subject to annual increases in the same proportion as
increases, if any, in the Consumer Price Index-Urban Wage Earners and Clerical
Workers (Los Angeles-Anaheim-Riverside) All-items Base 1982-84=1 00, or
successor index, using the month in which this Lease is executed as the base
month.

 

(b)           Commercial general liability insurance coverage, including
personal injury, bodily injury (including wrongful death), property damage,
operations hazard, owners protective coverage, contractual liability (including
Tenant’s indemnification obligations under this Lease, including Section 17
hereof, but only to the extent such indemnification obligations are covered
under a commercial general liability policy), liquor liability (if Tenant serves
or stores alcohol on the Premises), products and completed

 

--------------------------------------------------------------------------------


 

operations liability, and owned/non-owned auto liability, with a general
aggregate of not less than Five Million Dollars ($5,000,000). The general
aggregate amount of such commercial general liability insurance shall be
increased every five (5) years during the Term of this Lease to an amount
reasonably required by Landlord but in no event greater than that commonly
required of similar tenants of similar buildings in the Rancho Bernardo area of
San Diego County.

 

(c)           Workers compensation and employees liability insurance, in
statutory amounts and limits.

 

(d)           Loss of income, extra expense and business interruption insurance
covering a minimum of twelve (12) months of Tenant’s Rent and such additional
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises or Tenant’s parking areas
as a result of such perils.

 

(e)           Any other form or forms of insurance as Tenant or Landlord or the
mortgagees of Landlord may reasonably require from time to time, in form,
amounts and for insurance risks against which a prudent tenant would protect
itself, but only to the extent such risks and amounts are available in the
insurance market at commercially reasonable costs.

 

20.2         Requirements. Each policy required to be obtained by Tenant
hereunder shall: (a) be issued by insurers authorized to do business in the
state in which the Premises is located and rated not less than financial class
VII, and not less than policyholder rating A- in the most recent version of
Best’s Key Rating Guide (provided that, in any event, the same insurance company
shall provide the coverages described in Sections 20.1 (a) and 20.1(d) above);
(b) be in then-standard form; (c) name Tenant as named insured thereunder and
shall name Landlord and, at Landlord’s request, Landlord’s mortgagees and ground
lessors of which Tenant has been informed in writing, as additional insureds
(and with respect to the insurance described in Sections 20.1 (a) and (d) above,
as loss-payees thereunder), all as their respective interests may appear
(however, as to the insurance described in Section 20.1 (d) above, the
loss-payees’ interest in the insurance proceeds will be limited only to those
amounts allocable to Tenant’s rental obligations hereunder following a casualty
at the Premises and shall be further limited to as and when such rental
obligations become due and payable); (d) shall not have a deductible amount
exceeding Ten Thousand Dollars ($10,000.00) (or such higher amount as Landlord
may permit in its reasonable discretion, but in no event may the All-Risk
insurance deductible be greater than five percent (5%) of the replacement cost),
except that with respect to earthquake coverage, the deductible amount shall not
exceed ten percent (10%) of the total insured value (however, the deductible
shall be, at Landlord’s option, five percent (5%) during all times Tenant has a
net worth of less than Twenty-Five Million Dollars ($25,000,000), as such net
worth amount is subject to increase in the same manner as the

 

--------------------------------------------------------------------------------


 

Cap pursuant to Section 20.1 (a) above); (e) specifically provide that the
insurance afforded by such policy for the benefit of Landlord and Landlord’s
mortgagees and ground lessors shall be primary, and any insurance carried by
Landlord or Landlord’s mortgagees and ground lessors shall be excess and non-
contributing; (o except for worker’s compensation insurance, contain an
endorsement that the insurer (only with respect to the policy required by
Section 20.1 (a) above) waives its right to subrogation as described in Section
22 below; and (g) contain an undertaking by the insurer to notify Landlord (and
the mortgagees and ground lessors of Landlord who are named as additional
insureds) in writing not less than thirty (30) days prior to any change,
reduction in coverage, cancellation or other termination thereof. Tenant agrees
to deliver to Landlord, as soon as practicable after the placing of the required
insurance, but in no event later than ten (1 0) days after the date Tenant takes
possession of all or any part of the Premises, certificates from the insurance
company evidencing the existence of such insurance and Tenant’s compliance with
the foregoing provisions of this Section 20). Tenant shall cause replacement
certificates to be delivered to Landlord not less than five (5) days prior to
the expiration of any such policy or policies. If any such initial or
replacement certificates are not furnished within the time(s) specified herein,
Tenant shall be deemed to be in material default under this Lease without the
benefit of any additional notice or cure period provided in Section 22.1 below,
and Landlord shall have the right, but not the obligation, to procure such
policies and certificates at Tenant’s expense.

 

20.3         Effect on Insurance. Tenant shall not do or permit to be done
anything which will violate or invalidate any insurance policy maintained by
Tenant hereunder. If Tenant’s occupancy or conduct of its business in or on the
Premises results in any increase in premiums for any insurance carried by
Landlord, Tenant shall pay such increase as additional rent within ten (1 0)
days after being billed therefor by Landlord. If any insurance coverage carried
by Landlord shall be canceled or reduced (or cancellation or reduction thereof
shall be threatened) by reason of the use or occupancy of the Premises by Tenant
or by anyone permitted by Tenant to be upon the Premises, and if Tenant fails to
remedy such condition within five (5) days after notice thereof, Tenant shall be
deemed to be in default under this Lease, without the benefit of any additional
notice or cure period specified in Section 22.1 below, and Landlord shall have
all remedies provided in this Lease, at law or in equity, including, without
limitation, the right (but not the obligation) to enter upon the Premises and
attempt to remedy such condition at Tenant’s cost.

 

20.4         Landlord’s Option to Insure. Landlord shall have the option from
time to time to maintain the All Risk insurance referred to in Section 20.1(a)
above covering the property described therein (other than Tenant’s personal
property, furniture and equipment, which Tenant shall continue to insure) and/or
rental loss insurance covering Tenant’s rental obligations hereunder for a
period of at least twelve (12) months (or such longer period of

 

--------------------------------------------------------------------------------


 

time as Tenant may request) by giving Tenant written notice thereof. If Landlord
elects to maintain such insurance, Tenant shall have no obligation to maintain
such insurance on the property or obligations covered thereby until Landlord
elects not to maintain such insurance by giving Tenant at least sixty (60) days’
prior written notice thereof. Tenant shall reimburse Landlord, as additional
rent, the cost of such insurance within thirty (30) days following receipt of an
invoice therefor; however, Tenant’s obligation to reimburse the cost of
earthquake coverage in excess of the Cap shall be limited to one-half of such
excess.

 

21.           Waiver of Subrogation.

 

21.1         Waiver. Notwithstanding any provision to the contrary herein, the
parties release each other and their respective agents, employees, successors,
assignees and subtenants from any claims or damages or losses which are caused
by or result from (a) property damage insured against under any property
insurance policy carried by Tenant pursuant to the provisions of this Lease and
enforceable at the time of such damage or loss or which is actually carried by
either party, or (b) property damage which would have been covered under any
insurance required to be obtained and maintained by Tenant under Section 20 of
this Lease (or which Landlord has elected to carry under Section 20.4 above) had
such insurance been obtained and maintained as required therein. The foregoing
waiver shall be in addition to, and not a limitation of, any other waivers or
releases contained in this Lease.

 

21.2         Waiver of Insurers. Each party shall cause any property insurance
policy obtained by it with respect to the Premises to provide that the insurer
waives all rights of recovery by way of subrogation in connection with any
claims, losses and damages covered by such policy. If Tenant fails to maintain
property insurance required hereunder (or if Landlord elects to carry the
All-Risk insurance pursuant to Section 20.4 and fails to so maintain such
insurance), such insurance shall be deemed to be self-insured with a deemed full
waiver of subrogation as set forth in the immediately preceding sentence.

 

22.           Tenant’s Default and Landlord’s Remedies.

 

22.1         Tenant’s Default, The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Lease by
Tenant:

 

(a)           the vacation or abandonment of the Premises by Tenant.”
Abandonment” is herein defined to mean any absence by Tenant from the Premises
for five (5) Business Days or longer while in default of any other provision of
this Lease. “Vacation” shall mean vacating the Premises without providing a
reasonable level of security to minimize the potential for vandalism, or where
the coverage of the property insurance under Section 20.1 (a) is jeopardized as
a result thereof;

 

(b)           the failure by Tenant to make any payment of Rent or any

 

--------------------------------------------------------------------------------


 

other payment required to be made by Tenant hereunder, within three (3) Business
Days after Tenant’s receipt of notice from Landlord that such payment is past
due;

 

(c)           the failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Sections 22.1 (a) or . (b) above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that, if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said thirty (30) day period and thereafter diligently
prosecute such cure to completion; or

 

(d)           (i) the making by Tenant of any general assignment for the benefit
of creditors, (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against the
Tenant, the same is dismissed within sixty (60) days), (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days, or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within sixty (60) days.

 

Any notice under this Section 22.1 shall be in lieu of, and not in addition to,
any notice required under California Code of Civil Procedure, Section 1161.

 

22.2 Landlord’s Remedies; Termination. In the event of any such default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:

 

(a)           the worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus

 

(b)           the worth at the time of the award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(c)           the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

 

--------------------------------------------------------------------------------


 

(d)           any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom including, but not limited to: unamortized Tenant Improvement
costs; attorneys’ fees; unamortized brokers’ commissions; the costs of
refurbishment, alterations, renovation and repair of the Premises; and removal
(including the repair of any damage caused by such removal) and storage (or
disposal) of Tenant’s personal property, equipment, fixtures, Tenant Changes,
Tenant Improvements and any other items which Tenant is required under this
Lease to remove but does not remove,

 

As used in Sections 22.2(a) and 22.2(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in Section 1.13
of the Summary. As used in Section 22.2(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

22.3         Landlord’s Remedies; Re-Entry Rights. In the event of any such
default by Tenant, in addition to any other remedies available to Landlord under
this Lease, at law or in equity, Landlord shall also have the right, with or
without terminating this Lease, to re-enter the Premises and remove all persons
and property from the Premises; such property may be removed, stored and/or
disposed of pursuant to Section 12.4 of this Lease or any other procedures
permitted by applicable law. No re-entry or taking possession of the Premises by
Landlord pursuant to this Section 22.3, and no acceptance of surrender of the
Premises or other action on Landlord’s part, shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction or unless Tenant’s right to possession of the Premises is
terminated.

 

22.4         Landlord’s Remedies; Continuation of Lease. In the event of any
such default by Tenant, in addition to any other remedies available to Landlord
under this Lease, at law or in equity, Landlord shall have the right to continue
this Lease in full force and effect, whether or not Tenant shall have abandoned
the Premises so long as Landlord does not terminate Tenant’s right to possession
of the Premises. The foregoing remedy shall also be available to Landlord
pursuant to California Civil Code Section 1951.4 and any successor statute
thereof in the event Tenant has abandoned the Premises. In the event Landlord
elects to continue this Lease in full force and effect pursuant to this Section
22.4, then Landlord shall be entitled to enforce all of its rights and remedies
under this Lease, including the right to recover rent as it becomes due.
Landlord’s election not to terminate this Lease pursuant to this Section 22.4 or
pursuant to any other provision of this Lease, at law or in equity, shall not
preclude Landlord from subsequently electing to terminate this Lease or pursuing
any of its other remedies.

 

--------------------------------------------------------------------------------


 

22.5         Landlord’s Right to Perform. Except as specifically provided
otherwise in this Lease, all covenants and agreements by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
abatement or offset of rent. If Tenant shall fail to pay any sum of money (other
than Annual Rent) or perform any other act on its part to be paid or performed
hereunder and such failure shall continue for three (3) Business Days with
respect to monetary obligations (or ten (1 0) days with respect to non-monetary
obligations) after Tenant’s receipt of written notice thereof from Landlord,
Landlord may, without waiving or releasing Tenant from any of Tenant’s
obligations, make such payment or perform such other act on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within five (5) days after demand therefor as additional rent.

 

22.6         Interest. If any monthly installment of Annual Rent, or any other
amount payable by Tenant hereunder is not received by Landlord by the tenth
(10th) day following the due date, it shall bear interest at the Interest Rate
set forth in Section 1.14 of the Summary from the date due until paid. All
interest, and any late charges imposed pursuant to Section 22.7 below, shall be
considered additional rent due from Tenant to Landlord under the terms of this
Lease.

 

22.7         Late Charges. Tenant acknowledges that, in addition to interest
costs, the late payments by Tenant to Landlord of any Annual Rent or other sums
due under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such other costs include, without limitation, processing, administrative
and accounting charges and late charges that may be imposed on Landlord by the
terms of any mortgage, deed of trust or related loan documents encumbering the
Premises. Accordingly, if any monthly installment of Annual Rent or any other
amount payable by Tenant hereunder is not received by Landlord within five (5)
days after the due date thereof, Tenant shall pay to Landlord an additional sum
of four percent (4%) of the overdue amount as a late charge, but in no event
more than the maximum late charge allowed by law. The parties agree that such
late charge represents a fair and reasonable estimate of the costs that Landlord
will incur by reason of any late payment as hereinabove referred to by Tenant,
and the payment of late charges and interest are distinct and separate in that
the payment of interest is to compensate Landlord for the use of Landlord’s
money by Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments. Acceptance of a late charge or interest
shall not constitute a waiver of Tenant’s default with respect to the overdue
amount or prevent Landlord from exercising any of the other rights and remedies
available to Landlord under this Lease or at law or in equity now or hereafter
in effect.

 

22.8         Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Section 22 and elsewhere

 

--------------------------------------------------------------------------------


 

in this Lease shall be construed and held to be cumulative, and no one of them
shall be exclusive of the other, and Landlord shall have the right to pursue any
one or all of such remedies or any other remedy or relief which may be provided
by law or in equity, whether or not stated in this Lease. Nothing in this
Section 22 shall be deemed to limit or otherwise affect Tenant’s indemnification
of Landlord pursuant to any provision of this Lease.

 

23.           Landlord’s Default. Landlord shall not be in default in the
performance of any obligation required to be performed by Landlord under this
Lease unless Landlord has failed to perform such obligation within thirty (30)
days after the receipt of written notice from Tenant specifying in detail
Landlord’s failure to perform; provided however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be deemed in default if it commences
such performance within such thirty (30) day period and thereafter diligently
pursues the same to completion. Upon any such uncured default by Landlord,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate Rent in the event of
any default by Landlord under this Lease, except to the extent offset rights are
specifically provided to Tenant in this Lease; (b) Tenant’s rights and remedies
hereunder shall be limited to the extent (i) Tenant has expressly waived in this
Lease any of such rights or remedies, and/or (ii) this Lease otherwise expressly
limits Tenant’s rights or remedies, including the limitation on Landlord’s
liability contained in Section 30 hereof; and (c) Tenant shall not have the
right to terminate this Lease as a result of any such default.

 

24.           Subordination. At the request of Landlord or any mortgagee of a
mortgage or a beneficiary of a deed of trust now or hereafter encumbering all or
any portion of the Premises, or any lessor of any ground or master lease now or
hereafter affecting all or any portion of the Premises, this Lease shall be
subject and subordinate at all times to such ground or master leases (and such
extensions and modifications thereof, and to the lien of such mortgages and
deeds of trust (as well as to any advances made thereunder and to all renewals,
replacements, modifications and extensions thereof; provided, however, no
subordination of this Lease shall result in Tenant being disturbed in its
possession of the Premises or in the enjoyment of its rights under this Lease so
long as Tenant is not in default with respect to its obligations hereunder, and
any subordination agreement which Landlord, any mortgagee or ground lessor
requests Tenant to execute to effect or confirm such subordination shall so
provide and shall further provide that if the holder of any such lease or lien
succeeds to the position of Landlord under the Lease, whether by foreclosure or
termination of the ground or master lease, such successor-in-interest shall
recognize Tenant as its tenant and shall perform the obligations of Landlord
under the Lease accruing subsequent to the date such successor-in-interest
succeeds to the position of Landlord and shall recognize Tenant’s offset rights
under the Work Letter. Notwithstanding the foregoing, Landlord shall have the
right to subordinate or cause

 

--------------------------------------------------------------------------------


 

to be subordinated any or all ground or master leases or the lien of any or all
mortgages or deeds of trust to this Lease. In the event that any ground or
master lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall attorn to and become the tenant of such successor and such successor-in-
interest shall recognize Tenant as its tenant and shall perform the obligations
of Landlord under the Lease accruing subsequent to the date such
successor-in-interest succeeds to the position of Landlord. Tenant hereby waives
its rights under any current or future law which gives or purports to give
Tenant any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any such foreclosure proceeding
or sale. Subject to the foregoing, Tenant covenants and agrees to execute and
deliver to Landlord within ten (1 0) days after receipt of written demand by
Landlord and in the form reasonably required by Landlord and reasonably
acceptable to Tenant, any additional documents evidencing the priority or
subordination of this Lease with respect to any such ground or master lease or
the lien of any such mortgage or deed of trust or Tenant’s agreement to attorn.
Should Tenant fail to sign and return any such documents within said ten (10)
day period, and should such failure continue for an additional ten (10) days
following written notice thereof to Tenant, Tenant shall be in default hereunder
without the benefit of any additional notice or cure periods specified in
Section 22.1 above. Notwithstanding any provision to the contrary in this Lease,
insurance proceeds shall be used as set forth herein, and any subordination
agreement to be executed by Tenant shall so provide and shall provide that
Tenant’s offset rights under the Work Letter shall be recognized.

 

25.           Estoppel Certificate.

 

25.1         Tenant’s Obligations. Within ten (1 0) Business Days following
Landlord’s written request, Tenant shall execute and deliver to Landlord an
estoppel certificate, in a form substantially similar to the form of Exhibit “F”
attached hereto, certifying: (a) the Respective Commencement Dates of this
Lease; (b) that this Lease is unmodified and in full force and effect (or, if
modified, that this Lease is in full force and effect as modified, and stating
the date and nature of such modifications); (c) the date to which the Rent and
other sums payable under this Lease have been paid; (d) that there are not, to
the best of Tenant’s knowledge, any defaults under this Lease by either Landlord
or Tenant, except as specified in such certificate; and (e) such other matters
as are reasonably requested by Landlord. Any such estoppel certificate delivered
pursuant to this Section 25.1 may be relied upon by any mortgagee, beneficiary,
purchaser or prospective purchaser of any portion of the Premises, as well as
their assignees.

 

25.2         Tenant’s Failure to Deliver. Tenant’s failure to deliver such
estoppel certificate within such time, which failure continues for an additional
ten (10) day period following written notice thereof to Tenant, shall constitute
a default hereunder without the applicability of any additional notice and cure

 

--------------------------------------------------------------------------------


 

periods specified in Section 22.1 above and shall be conclusive upon Tenant
that: (a) this Lease is in full force and effect without modification, except as
may be represented by Landlord; (b) there are no uncured defaults in Landlord’s
or Tenant’s performance (other than Tenant’s failure to deliver the estoppel
certificate); and (c) not more than one (1) month’s rental has been paid in
advance. Tenant shall indemnify, protect, defend (with counsel reasonably
approved by Landlord in writing) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys’ fees and court costs) attributable to any
failure by Tenant to timely deliver any such estoppel certificate to Landlord
pursuant to Section 25.1 above.

 

26.           Easements. Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not interfere with the use and enjoyment of the Premises by
Tenant. Tenant shall sign any of the aforementioned documents promptly following
the request of Landlord. 

 

27.           Modification and Cure Rights of Landlord’s Mortgagees and Lessors.

 

27.1         Modifications. If, in connection with Landlord’s obtaining or
entering into any financing or ground lease for any portion of the Premises, the
lender or ground lessor shall request modifications to this Lease, Tenant shall,
within ten (10) days after request therefor, execute an amendment to this Lease
including such modifications, provided such modifications are reasonable, do not
increase the obligations of Tenant hereunder, do not decrease Tenant’s rights
and benefits hereunder, and do not otherwise adversely affect the leasehold
estate created hereby or Tenant’s rights hereunder.

 

27.2         Cure Rights. In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgagee covering the Premises or ground lessor of Landlord
whose address shall have been furnished to Tenant in writing, and shall offer
such beneficiary, mortgagee or ground lessor a reasonable opportunity to cure
the default (including with respect to any such beneficiary or mortgagee, time
to obtain possession of the Premises, subject to this Lease and Tenant’s rights
hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a-cure).

 

28.           Quiet Enjoyment. Landlord covenants and agrees with Tenant that,
upon Tenant performing all of the covenants and provisions on Tenant’s part to
be observed and performed under this Lease (including payment of rent
hereunder), Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises in accordance with and subject to the terms and conditions of this
Lease.

 

--------------------------------------------------------------------------------


 

29.           Transfer of Landlord’s Interest. The term “Landlord” as used in
this Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee’s interest in a ground lease
of, the Premises. In the event of any transfer or conveyance of any such title
or interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all covenants and obligations on the part of
Landlord contained in this Lease accruing after the date of such transfer or
conveyance except that such transferor shall remain liable for any portion of
the Security Deposit held by such transferor and not returned to Tenant or
delivered to the transferee at the time of such transfer. Landlord and
Landlord’s transferees and assignees shall have the absolute right to transfer
all or any portion of their respective title and interest in the Premises and/or
this Lease without the consent of Tenant, and such transfer or subsequent
transfer shall not be deemed a violation on Landlord’s part of any of the terms
and conditions of this Lease.

 

30.           Limitation on Landlord’s Liability. Notwithstanding anything
contained in this Lease to the contrary, the obligations of Landlord under this
Lease (including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual partners, directors, officers
or shareholders of Landlord or Landlord’s partners, and Tenant shall not seek
recourse against the individual partners, directors, officers or shareholders of
Landlord or Landlord’s partners, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of its successors and assigns that the liability of
Landlord for its obligations under this Lease (including any liability as a
result of any actual or alleged failure, breach or default hereunder by
Landlord), shall be limited solely to, and Tenant’s and its successors’ and
assigns’ sole and exclusive remedy shall be against, Landlord’s interest in the
Premises and proceeds therefrom, and no other assets of Landlord.

 

31.           Miscellaneous.

 

31.1         Governing Law. This Lease shall be governed by, and construed
pursuant to, the laws of the state in which the Premises is located.

 

31.2         Successors and Assigns. Subject to the provisions of Section 29
above, and except as otherwise provided in this Lease, all of the covenants,
conditions and provisions of this Lease shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective heirs, personal
representatives and permitted successors and assigns; provided, however, no
rights shall inure to the benefit of any Transferee of Tenant unless the
Transfer to such Transferee is made in compliance with the provisions of Section
14, and no options or

 

--------------------------------------------------------------------------------


 

other rights which are expressly made personal to the original Tenant hereunder
or in any rider attached hereto shall be assignable to or exercisable by anyone
other than the original Tenant under this Lease except as expressly set forth
herein.

 

31.3         No Merger. The voluntary or other surrender of this Lease by Tenant
or a mutual termination thereof shall not work as a merger and shall, at the
option of Landlord, either (a) terminate all or any existing subleases, or (b)
operate as an assignment to Landlord of Tenant’s interest under any or all such
subleases.

 

31.4         Professional Fees. If either Landlord or Tenant should bring suit
against the other with respect to this Lease, including for unlawful detainer or
any other relief against the other hereunder (including arbitration proceedings
pursuant to the Work Letter), then all costs and expenses incurred by the
prevailing party therein (including, without limitation, its actual appraisers’,
accountants’, attorneys’ and other professional fees, expenses and court costs),
shall be paid by the other party.

 

31.5         Waiver. The waiver by either party of any breach by the other party
of any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant and
condition herein contained, nor shall any custom or practice which may become
established between the parties in the administration of the terms hereof be
deemed a waiver of, or in any way affect, the right of any party to insist upon
the performance by the other in strict accordance with said terms. No waiver of
any default of either party hereunder shall be implied from any acceptance by
Landlord or delivery by Tenant (as the case may be) of any rent or other
payments due hereunder or any omission by the non- defaulting party to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect defaults other than as specified in said waiver.
The subsequent acceptance of rent hereunder by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant of any term, covenant or condition
of this Lease other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.

 

31.6         Terms and Headings. The words “Landlord” and “Tenant” as used
herein shall include the plural as well as the singular. Words used in any
gender include other genders. The Section headings of this Lease are not a part
of this Lease and shall have no effect upon the construction or interpretation
of any part hereof.

 

31.7         Time. Time is of the essence with respect to performance of every
provision of this Lease in which time or performance is a factor. All references
in this Lease to “days” shall mean calendar days unless specifically modified
herein to be “business” days.

 

31.8         Prior Agreements; Amendments. This Lease, including the

 

--------------------------------------------------------------------------------


 

Summary and all Exhibits and Riders attached hereto contains all of the
covenants, provisions, agreements, conditions and understandings between
Landlord and Tenant concerning the Premises and any other matter covered or
mentioned in this Lease, and no prior agreement or understanding, oral or
written, express or implied, pertaining to the Premises or any such other matter
shall be effective for any purpose. No provision of this Lease may be amended or
added to except by an agreement in writing signed by the parties hereto or their
respective successors in interest. The parties acknowledge that all prior
agreements, representations and negotiations are deemed superseded by the
execution of this Lease to the extent they are not expressly incorporated
herein.

 

31.9         Separability. The invalidity or unenforceability of any provision
of this Lease (except for Tenant’s obligation to pay Rent) shall in no way
affect, impair or invalidate any other provision hereof, and such other
provisions shall remain valid and in full force and effect to the fullest extent
permitted by law.

 

31.10       Recording. Neither Landlord nor Tenant shall record this Lease. In
addition, neither party shall record a short form memorandum of this Lease
without the prior written consent (and signature on the memorandum) of the
other, and provided that prior to recordation Tenant executes and delivers to
Landlord, in recordable form, a properly acknowledged quitclaim deed or other
instrument extinguishing all of the Tenant’s rights and interest in and to the
Premises, and designating Landlord as the transferee, which deed or other
instrument shall be held by Landlord and may be recorded by Landlord once this
Lease terminates or expires (but not prior thereto). If such short form
memorandum is recorded in accordance with the foregoing, the party requesting
the recording shall pay for all costs of or related to such recording,
including, but not limited to, recording charges and documentary transfer taxes.

 

31.11       Exhibits and Riders. All Exhibits and Riders attached to this Lease
are hereby incorporated in this Lease for all purposes as though set forth at
length herein.

 

31.12       Auctions. Tenant shall have no right to conduct any auction in, on
or about the Premises.

 

31.13       Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.

 

--------------------------------------------------------------------------------


 

31.14       Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
than once in any calendar year), Tenant shall deliver to Landlord then current
public financial statement of Tenant. At Landlord’s request, Tenant will add
Landlord to its mailing list to receive Tenant’s public financial reports when
published (three (3) quarterly reports and one (1) annual report). If Tenant is
not a publicly traded corporation, then the financial statements to be delivered
by Tenant shall be prepared in accordance with generally acceptable accounting
principles and certified as true in all material respects by Tenant.

 

31.15       No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint venturer or a member of a joint enterprise with Tenant by reason of this
Lease.

 

31.16       Force Majeure. In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, governmental moratorium or other governmental
action or inaction (including failure, refusal or delay in issuing permits,
approvals and/or authorizations), injunction or court order, riots,
insurrection, war, fire, earthquake, flood or other natural disaster or other
reason of a like nature not the fault of the party delaying in performing work
or doing acts required under the terms of this Lease (but excluding delays due
to financial inability) (herein collectively, “Force Majeure Delays”), then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The provisions of this Section 31.16
shall not apply to nor operate to excuse Tenant from the payment of Monthly
Rent, additional rent or any other payments strictly in accordance with the
terms of this Lease.

 

31.17       Counterparts. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement. .1

 

31.18       Nondisclosure of Lease Terms. Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord. Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants. Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Premises, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms

 

--------------------------------------------------------------------------------


 

to prospective subtenants or assignees under this Lease. Tenant shall have the
right to make any disclosures concerning this Lease and its terms which are
required by law.

 

31.19       Non-Discrimination. Tenant acknowledges and agrees that there shall
be no discrimination against, or segregation of, any person, group of persons,
or entity on the basis of race, color, creed, religion, age, sex, marital
status, national origin, or ancestry in the leasing, subleasing, transferring,
assignment, occupancy, tenure, use, or enjoyment of the Premises, or any portion
thereof.

 

32.           Lease Execution.

 

32.1         Tenant’s Authority. If Tenant executes this Lease as a partnership
or corporation, then Tenant and the persons and/or entities executing this Lease
on behalf of Tenant represent and warrant that: (a) Tenant is a duly authorized
and existing partnership or corporation, as the case may be, and is qualified to
do business in the state in which the Premises are located; (b) such persons
and/or entities executing this Lease are duly authorized to execute and deliver
this Lease on Tenant’s behalf in accordance with the Tenant’s partnership
agreement (if Tenant is a partnership), or a duly adopted resolution of Tenant’s
board of directors and the Tenant’s by-laws (if Tenant is a corporation); and
(c) this Lease is binding upon Tenant in accordance with its terms.

 

32.2         Joint and Several Liability. If more than one person or entity
executes this Lease as Tenant: (a) each of them is and shall be jointly and
severally liable for the covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and (b) the act or
signature of, or notice from or to, any one or more of them with respect to this
Lease shall be binding upon each and all of the persons and entities executing
this Lease as Tenant with the same force and effect as if each and all of them
had so acted or signed, or given or received such notice.

 

32.3         No Option. The submission of this Lease for examination or
execution by Tenant does not constitute a reservation of or option for the
Premises and this Lease shall not become effective as a Lease until it has been
executed by Landlord and delivered to Tenant.

 

--------------------------------------------------------------------------------


 

32.4         Landlord’s Authority. Landlord represents and warrants to Tenant
that: (a) Landlord is a duly authorized and existing limited partnership and is
qualified to do business in California; (b) the persons and entities executing
this Lease are duly authorized to execute and deliver this Lease on Landlord’s
behalf in accordance with Landlord’s partnership agreement; and (c) this Lease
is binding upon Landlord in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

 

“TENANT”

 

CYMER, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ William A. Angus, III

 

 

 

Name: William A. Angus, III

 

 

Title:

Sr. Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

“LANDLORD”

 

AEW/LBA ACQUISITION CO. 11, LLC, a

 

 

California limited liability company

 

 

 

 

 

By:

Eastrich No. 175, LLC, a

 

 

 

California limited liability

 

 

 

company, its member-manager

 

 

 

 

 

 

 

 

By:

/s/ Phil Belling

 

 

 

Name:

Phil Belling

 

 

 

Its:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Exhibits:

 

Exhibit “A”            Site Plan

Exhibit “B”            Legal Description of Premises

Exhibit “C”            Work Letter Agreement Schedule 1 Description of
Conceptual Plans

Exhibit “D”            Sample Form of Notice of Lease Term Dates

Exhibit “E”             Environmental Questionnaire

Exhibit “F”             Sample Form of Tenant Estoppel Certificate

Exhibit “G”            Description of Parking Lot Improvements

Exhibit “H”            Prior Occupant’s FF&E

 

The Company will undertake to supply any of the above documents upon request of
the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO SINGLE-TENANT INDUSTRIAL LEASE

 

THIS FIRST AMENDMENT TO SINGLE-TENANT INDUSTRIAL LEASE (“Amendment”) is entered
into as of April 1, 1997, by and between AEW/LBA ACQUISITION CO. II, LLC, a
California limited liability company (“Landlord”), and CYMER, INC., a Nevada
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                      Landlord and Tenant entered into that
certain Single-Tenant Industrial Lease dated December 19, 1996 (the “Lease”),
for premises located at 16750 Via del Campo Court in San Diego, California. All
initially capitalized terms not otherwise defined herein shall have the same
meanings as set forth in the Lease.

 

B.                                        Pursuant to Section 1.2 of the Lease,
Landlord is obligated to construct the Parking Lot Improvements on the Parking
Lot. Tenant is currently occupying a portion of the Parking Lot with temporary
office trailers. Therefore, the parties intend that Landlord will construct the
Parking Lot Improvements in two phases, the first phase being the area of the
Parking Lot not occupied by Tenant’s temporary office trailers (“Phase 1 Area”).
Upon Tenant’s removal of the temporary office trailers from the Parking Lot,
Landlord will construct the remaining Parking Lot Improvements on such remaining
portion of the Parking Lot (“Phase 2 Area”).

 

C.                                         Landlord and Tenant desire to amend
the Lease as hereinafter set forth in order to address the phased construction
of the Parking Lot Improvements as described in Rectial B above:

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Actual Commencement Date for the
Parking Lot.  The Actual Commencement Date for the Parking Lot shall occur upon
Substantial Completion of those Parking Lot Improvements within the Phase 1
Area, notwithstanding that construction of the Parking Lot Improvements within
the Phase 2 Area may not have commenced or been completed as of such date.
Promptly following Tenant’s removal of the temporary office trailers from the
Phase 2 Area, Landlord shall commence and diligently prosecute to completion the
remaining Parking Lot Improvements for the Phase 2 Area. Tenant shall remove the
temporary office trailers from the Phase 2 Area no later than August 29, 1997.

 

--------------------------------------------------------------------------------


 

2.                                       Annual Rent for the Parking Lot. 
Annual Rent for the Parking Lot shall commence upon the Actual Commencement Date
for the Parking Lot as determined in accordance with Section 1 above,
notwithstanding that construction of the Parking Lot Improvements for the Phase
2 Area may not have commenced or been completed by such date. The current
estimate of the Annual Rent for the Parking Lot is One Hundred Thirty-Two
Thousand Two Hundred Thirty-Eight Dollars ($132,238.00), which, as calculated in
accordance with Section 1.9 of the Summary, is twelve percent (12%) of the sum
of (i) Acquisition Costs of Seven Hundred Sixty-Four Thousand Four Hundred
Seventy-Eight Dollars ($764,478.00) and (ii) Parking Lot Improvement Costs of
Three Hundred Thirty-Seven Thousand Five Hundred Nine Dollars ($337,509.00).
Upon the Actual Commencement Date for the Parking Lot, Tenant shall commence the
payment of the foregoing estimate of the Annual Rent for the Parking Lot. When
Landlord completes the Parking Lot Improvements for the Phase 2 Area, Landlord
will make a final determination of all Parking Lot Improvement Costs and
increase or decrease the Annual Rent for the Parking Lot as appropriate, in
which event Landlord will promptly refund to Tenant any excess, or Tenant will
promptly pay to Landlord any deficiency, in the payment of Annual Rent for the
Parking Lot, as applicable, and the parties shall enter into an amendment of the
Lease reflecting the revised Annual Rent for the Parking Lot.

 

3.                                       Self-Help Rights. The self-help rights
for Tenant described in the second paragraph of Section 2.2 of the Lease will
not apply (i) with respect to the Parking Lot Improvements for the Phase 1 Area
unless such improvements are not Substantially Complete by July 1, 1997, and
(ii) with respect to the Parking Lot Improvements for the Phase 2 Area, unless
such improvements are not Substantially Complete within sixty (60) days
following the date Tenant removes its temporary office trailers from the Phase 2
Area, as each such date is subject to extension by one (1) day for each day
Landlord is delayed in constructing the applicable improvements due to Force
Majeure Delays.

 

4.                                       Except as amended hereby, the Lease
remains in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date set forth above.

 

Landlord:

AEW/LBA ACQUISITION CO. II, LLC, a
corporation limited liability company

 

 

 

By:

LBA, Inc., a California corporation, its agent

 

 

 

By:

/s/ Phil Belling

 

 

 

Name:

Phil Belling

 

 

 

Title:

Principal

 

 

 

 

 

 

 

Tenant:

CYMER, INC., a Nevada corporation

 

 

 

By:

/s/ William A. Angus, III

 

 

 

Name:

William A. Angus, III

 

 

 

Title:

Senior Vice President and CFO

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO SINGLE-TENANT INDUSTRIAL LEASE

 

This Second Amendment to Single-Tenant Industrial Lease (“Amendment”) is entered
into as of DECEMBER 2, 1997, by and between AEW/LBA ACQUISITION CO. II, LLC, a
California limited liability company (“Landlord”), and CYMER, INC., a Nevada
corporation (‘Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant entered into that
certain Single-Tenant Industrial Lease dated December 19, 1996, as amended by
that certain First Amendment to Single-Tenant Industrial Lease dated April 1,
1997, for premises located at 16750 Via Campo Court in San Diego, California
(the “Lease”).

 

B.                                     Concurrently herewith, Landlord, Tenant,
Rancho Bernardo Corporate Center Property Owners Association (“the Association”)
and Rudolph & Sletten, Inc. have entered into a Settlement Agreement and Release
of Claims dated of even date herewith (the “Settlement Agreement”). All
initially capitalized terms not otherwise defined herein shall have the same
meanings as set forth in the Lease or the Settlement Agreement, as applicable.

 

C.                                     Pursuant to Paragraph 3(a) of the
Settlement Agreement, Landlord is obligated to pay for all costs and expenses
incurred in (i) removing the Cymer Segment, (ii) designing, permitting and
constructing the New Segments, (iii) relocating existing landscape irrigation
lines in the Easement Abandonment Area and (iv) installing signage in the New
Segments.  Pursuant to Paragraph 3(b) of the Settlement Agreement, Landlord is
obligated to pay for all costs and expenses incurred in designing and installing
signs advising joggers that the Cymer Segment has been closed.    Pursuant to
Paragraph 5 of the Settlement Agreement, Landlord is obligated to pay for the
Association’s legal fees (the “Association Fees”). The work to be performed by
Landlord described in this Recital C is referred to herein as the “Work”.   The
costs and expenses to be paid by Landlord described in this Recital C, including
the Association Fees, are referred to herein as the “Work Costs.”  Specifically
excluded from the definition of Work Costs are any and all legal fees incurred
by Landlord in connection with the Settlement Agreement, the Action, the Work or
the preparation of the CC&Rs Amendment or the Easement Amendment.

 

D.                                    Landlord and Tenant desire to amend the
Lease to provide for Tenant’s reimbursement of the Work Costs.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

 

1.                                       Approval of Budget.   Landlord will
submit to Tenant for Tenant’s approval a budget identifying the Work Costs (the
“Budget”). Tenant shall not unreasonably withhold or delay its approval of the
Budget.  The Budget as approved by Tenant is referred to herein as the “Approved
Budget”.  If any item of the Work Costs will exceed the amount designated
therefor in the Approved Budget, Landlord will resubmit a revised Budget for
Tenant’s approval in the manner set forth above, and the revised Budget as
approved by Tenant will become the Approved Budget.

 

2.                                       Reimbursement of Work Costs.  Landlord
will, from time to time, submit invoices to Tenant for Work Costs paid by
Landlord. Provided the amount set forth in the invoice for a particular item
does not exceed the amount set forth in the Approved Budget for such item,
Tenant shall, within fifteen (15) days following receipt of the invoice, pay to
Landlord, as Rent, the amount set forth in the invoice for such item.

 

3.                                       Proposed Lease.  Landlord and Tenant
are currently negotiating a lease for premises adjacent to the Premises as
depicted on Exhibit A to the Lease as Lot 44 (the “Proposed Lease”). Nothing
contained in this Amendment shall be construed as obligating Landlord or Tenant
to enter into the Proposed Lease.   However, should Landlord and Tenant enter
into the Proposed Lease on or before December 12, 1997: (i) Tenant shall have no
further obligation under Section 2 above to reimburse Landlord for the Work
Costs, as Landlord will be responsible for the payment thereof; (ii) Landlord
shall, within fifteen (15) days following the full execution and delivery of the
Proposed Lease, reimburse Tenant for any Work Costs previously paid by Tenant
pursuant to Section 2 above; (iii) the Work Costs (other than the Association
Fees) shall be included within the definition of “Financed Project Costs” under
the Proposed Lease, but only to the extent set forth in the Approved Budget; and
(iv) Landlord will reimburse Tenant within fifteen (15) days following receipt
of an invoice therefor, one-half (1/2) of the legal fees incurred by Tenant as
of the date hereof in connection with defending the Action and negotiating the
Settlement Agreement.

 

4.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute the same agreement. Facsimile
signatures will have the same force as original signatures.

 

5.                                       Effect of Amendment. Except as amended
hereby, the Lease remains in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

“TENANT”

CYMER, INC. a Nevada corporation

 

 

 

By:

/s/ William A. Angus, III

 

 

 

William A. Angus, III

 

 

Sr. Vice President and Chief Financial Officer

 

 

 

 

“LANDLORD”

AEW/LBA ACQUISITION CO. II, LLC,

 

a California limited liability company

 

 

 

By:

Eastrich No. 175, LLC, a California limited liability company,
its member-manager

 

 

 

 

 

By:

  /s/ Steve Layton

 

 

 

 

Name

Steve Layton

 

 

 

 

Its: Authorized Signatory

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO SINGLE-TENANT INDUSTRIAL LEASE

 

This Third Amendment to Single-Tenant Industrial Lease (“Amendment”) is entered
into as of DECEMBER 12, 1997, by and between AEW/LBA ACQUISITION CO. II, LLC, a
California limited liability company (“Landlord”), and CYMER, INC., a Nevada
corporation (“Tenant”).

 

R E C I T A L S:

 

A.                                   Landlord and Tenant entered into that
certain Single-Tenant Industrial Lease dated December 19, 1996 (the “Original
Lease”), as amended by that certain First Amendment to Single-Tenant Industrial
Lease dated April 1, 1997 (the “First Amendment”), and as further amended by
that certain Second Amendment to Single-Tenant Industrial Lease dated December
2, 1997 (the “Second Amendment”), for premises located at 16750 Via Campo Court
in San Diego, California.   The Original Lease, the First Amendment and the
Second Amendment are collectively referred to as the “Lease.”

 

B.                                     Concurrently herewith, Landlord has
entered into a Single Tenant Industrial Lease (the “Adjacent Lease”) for
premises adjacent to the Premises as depicted on Exhibit “A” to the Original
Lease as Lot 44 (the “Adjacent Premises”).

 

C.                                     Landlord and Tenant desire to amend the
Lease to (i) confirm the actual square footage of the Manufacturing Building and
certain other matters concerning the Lease, (ii) revise Landlord’s and Tenant’s
obligations concerning the Parking Lot, and (iii) establish certain rights and
obligations concerning the Adjacent Premises and the Adjacent Lease.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

 

1.                                       Manufacturing Building. The parties
acknowledge that the actual rentable square footage of the Manufacturing
Building is 118,653 square feet (as opposed to 100,205 square feet as set forth
in Section 1.3 of the Summary), resulting in a total rentable square footage of
the Buildings of 155,612 square feet (as opposed to 137,164 square feet as set
forth in Section 1.3 of the Summary). This increase in rentable square footage,
however, will not increase Rent, nor shall it be taken into account to calculate
the Annual Rent payable during each Option Period after the Fair Market Rental
applicable to each Option Period is determined.

 

2.                                       Hazardous Materials Closure Plan.
Tenant acknowledges that it has received the following closure reports (the
“Closure Reports”) relating to the remediation described in that certain AEPI
Permit by Rule/Conditionally Authorized Facility Closure Plan amended as of
December 11, 1996 and in those certain Specifications for Decontamination and
Demolition (as referenced in Section 6.3 of the Lease):

 

(a)                                  Letter report dated March 10,1997 from
Woodward-Clyde Consultants re: Monitoring Well Destruction Report;

 

(b)                                 Letter report dated April 15,1997 from
Woodward-Clyde Consultants re: Permit by Rule Closure Certification;

 

(c)                                  Letter report dated April 15, 1997 from
Woodward-Clyde Consultants re: Decontamination and Demolition Evaluation;

 

(d)                                 Letter report dated May 27, 1997 from Dames
& Moore re: Review of Alcoa Closure Plan;

 

(e)                                  Letter dated July 8, 1997 from EnviroPro
re: Response to Dames & Moore Letter Report of Alcoa Closure Documents.

 

The Closure Reports state that the environmental clean-up of the Alcoa
Electronic Packaging facility located at 16750-16710 Via del Campo Court, San
Diego, California has been completed in accordance with all regulatory agency
requirements. Notwithstanding the Closure Reports and Tenant’s occupancy of the
Premises, Tenant shall not in any event be responsible for any contamination or
Hazardous Materials not introduced to the Premises by Tenant or Tenant’s
Parties.

 

3.                                       Actual Commencement Dates.   The
parties acknowledge that the Actual Commencement Date for Office Building is
January 5,  1997, and the Actual Commencement Date for Manufacturing Building is
June 1, 1997.

 

4.                                       Vacation by ALCOA. Tenant acknowledges
that ALCOA has vacated the Buildings, and Landlord has delivered the Buildings
to Tenant, as required by Section 2.3 of the Lease.

 

5.                                       Parking Lot.

 

(a)                                  The Actual Commencement Date for the
Parking Lot shall occur on August 1, 1997, notwithstanding that Substantial
Completion of the Parking Lot Improvements may not have been completed as of
such date.

 

(b)                                 The date that Tenant may exercise the
self-help rights for the Phase 1 Areas set forth in Paragraph 3 of the First
Amendment is extended to December 1, 1997.

 

--------------------------------------------------------------------------------


 

(c)                                  Effective upon the Commencement Date under
the Adjacent Lease (as the Commencement Date is defined in Section 1.6 of the
Summary to the Adjacent Lease): (i) the Parking Lot shall be deleted from the
Premises and become a portion of the Adjacent Premises, subject, however, to
clause (vi) below of this Section 5(c); (ii) Section 1.9 of the Summary to the
Lease relating to Rent for the Parking Lot shall be deleted from the Lease;
(iii) Landlord shall grant to Tenant easements for ingress and egress over, and
parking upon, the Adjacent Premises in accordance with the provisions of a
Declaration of Parking and Access Easements and Maintenance Agreement in the
form and substance of Exhibit “A” attached hereto (the “Declaration”), which
Landlord will record against title to the Premises and the Adjacent Premises on
or before the Commencement Date under the Adjacent Lease; (iv) Landlord
delegates and assigns to Tenant all rights and obligations of the Owner of the
Benefited Parcel under the Declaration during the Term of the Lease, and Tenant
shall observe and perform all such obligations; (v) Tenant and Landlord shall
amend the memorandum of the Lease that has been recorded against title to the
Premises to memorialize the deletion from the Lease of the Parking Lot; (vi) for
purposes of Section 17 of the Lease, the Easement Area under the Declaration
will be deemed to constitute a portion of the Premises; and (vii) in the event a
prospective purchaser or lender for the Premises or Adjacent Premises requests
an amendment to the Declaration, Tenant shall consent to any such amendment
provided such amendment does not materially increase Tenant’s obligations or
materially decrease Tenant’s rights under the Lease or Declaration. If a
prospective purchaser or lender requests an amendment, Landlord will reimburse
Tenant for the reasonable attorneys’ fees incurred by Tenant in reviewing and
negotiating such amendment.

 

6.                                       Cross-Default.  The following is added
to the end of Section 22.1 of the Original Lease:

 

“(e)                            an Event of Default under the Adjacent Lease.”

 

7.                                       Security Deposit.

 

(a)                                  The schedule for reduction of the Security
Deposit in Section 5 of the Original Lease is deleted, and the following is
substituted therefor:

 

Period

 

Required Security Deposit

 

Actual Commencement Date for Office Building through the first anniversary of
the Commencement Date under the Adjacent Lease

 

$

2,224,416.00

 

 

 

 

 

Months 13-24 of the Adjacent Lease Term

 

$

1,516,277.00

 

 

 

 

 

Months 25-36 of the Adjacent Lease Term

 

$

808,138.00

 

 

 

 

 

Months 37 to end of the Adjacent Lease Term

 

$

100,000.00

 

 

(b)                                 As an additional condition to Landlord’s
waiver of the requirement to maintain the Security Deposit under Section 5 of
the Original Lease, Tenant shall have commenced business operations in the
entire Adjacent Premises.

 

(c)                                  Tenant acknowledges that Landlord may use,
apply or retain the Security Deposit for the payment of rent or any other sum in
default under the Adjacent Lease, or for the payment of any other amount, loss
or damage which Landlord may spend, incur or suffer by reason of Tenant’s
default under the Adjacent Lease.

 

8.                                       Effect of Amendment. Except as amended
hereby, the Lease remains in full force and effect.

 

9.                                       Interpretation.  Terms used in this
Amendment which begin with initial capital letters are defined terms which shall
have the meanings given them in the Lease, unless the context of this Amendment
requires otherwise. In the event of a conflict between the provisions of this
Amendment and those of the Lease, this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

“TENANT”

CYMER, INC., a Nevada corporation

 

 

 

By:

/s/ William A. Angus, III

 

 

 

William A. Angus, III

 

 

Sr. Vice President and Chief Financial Officer

 

 

 

 

“LANDLORD”

AEW/LBA ACQUISITION CO. II, LLC,

 

a California limited liability company

 

 

 

By:

Eastrich No. 175, LLC, a California limited liability
company, its member-manager

 

 

 

 

 

By:

/s/ Phil Belling

 

 

 

 

Name

Phil Belling

 

 

 

 

Its:  Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4 TO

SINGLE-TENANT INDUSTRIAL LEASE

 

(Via del Campo Court Premises)

 

This AMENDMENT NO. 4 TO SINGLE-TENANT INDUSTRIAL LEASE (the “Amendment”) is
entered into as of this 21th day of January 1999 by and between ARDEN REALTY
FINANCE III, LLC, a Delaware limited liability company (“Arden” or “Landlord”),
and CYMER, INC., a Nevada corporation (“Tenant”), with reference to the facts
set forth in the Recitals below.

 

RECITALS

 

A.                                  Landlord and Tenant are parties to that
certain Single-Tenant Industrial Lease dated December 19, 1996 (the “Original
Lease”) for certain premises (the “Premises”) located at 16750 Via del Campo
Court, San Diego, California 92127. The Original Lease has been previously
amended by:

 

(1)                                  First Amendment to Single-Tenant Industrial
Lease dated April 1, 1997 (the “First Amendment”);

 

(2)                                  Second Amendment to Single-Tenant
Industrial Lease dated December 2, 1997 (the “Second Amendment”); and

 

(3)                                  Third Amendment to Single-Tenant Industrial
Lease dated December 12, 1997 (the “Third Amendment”).

 

B.                                     The Original Lease, the First Amendment,
the Second Amendment, and the Third Amendment are hereafter collectively
referred to as the “Lease.”

 

C.                                     The original landlord under the Lease was
AEW/LBA Acquisition Co., II, LLC, a California limited liability company
(“AEW/LBA”). AEW/LBA has previously sold the Premises to Arden.  Concurrently
with Arden’s purchase of the Premises from AEW/LBA, AEW/LBA assigned its
interest under the Lease to Arden. Arden is the current landlord under the
Lease.

 

--------------------------------------------------------------------------------


 

D.                                    The Third Amendment contemplated that
Landlord and Tenant would enter into the Adjacent Lease for the Adjacent
Premises.  However, Tenant is purchasing the Adjacent Premises from AEW/LBA.  
Tenant’s purchase of the Adjacent Premises will terminate the Adjacent Lease,
thereby requiring a further amendment of the Lease to reflect the termination of
the Adjacent Lease and certain other matters set forth below.

 

E.                                      The parties desire to further amend the
Lease in order to memorialize their understanding concerning the foregoing
matters and other matters set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Lease, the mutual covenants contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                    Interpretation. Except as amended by this
Amendment, the Lease shall remain in full force and effect. In the event of a
conflict between the provisions of this Amendment and those of the Lease, this
Amendment shall control. Terms with initial capital letters are defined terms
which shall have the respective meanings given them in the Lease, unless the
context of this Amendment requires otherwise.

 

2.                                     Security Deposit. The current amount of
Tenant’s Security Deposit is $2,224,416.00. The Security Deposit is being held
by Montgomery Securities, as provided in Section 5 of the Original Lease.
Landlord hereby waives the requirement for the Security Deposit under the Lease.
Accordingly, it is agreed that (a) Tenant shall no longer be required to
maintain the Security Deposit, and (b) Landlord shall execute such documents as
may be reasonably required to release the Security Deposit from such account so
it can be returned to Tenant. Landlord shall execute such documents within five
(5) business days after receipt of a written request from Tenant to do so. In
addition, Section 1.10 of the Summary of Basic Lease Information and Definitions
in the Original Lease, Section 5 of the Original Lease, and Section 7 of the
Third Amendment are hereby deleted in their entirety.

 

3.                                       Amendment of Declaration.

 

(a)                                  Background.

 

(1)                                  At the time the Lease was executed, the
parties contemplated that the Premises would include the Parking Lot. The
Parking Lot is located on a portion of the Adjacent Premises which is hereafter
referred to as “Lot 43.” As of the date of this Agreement, AEW/LBA is the owner
of the Adjacent Premises.

 

2

--------------------------------------------------------------------------------


 

(2)                                  When Arden purchased the Premises from
AEW/LBA, AEW/LBA granted Arden certain easement rights (the “Easements”) over
Lot 43 pursuant to a certain Declaration of Parking and Access Easements and
Maintenance Agreement dated March 2, 1998 (the “Declaration”) and recorded on
March 5, 1998 as Instrument No. 98-0118053 in the Official Records of San Diego
County, California. The Declaration affects the Premises and the Adjacent
Premises.   The Premises are referred to in the Declaration as the “Benefitted
Parcels.”   The Adjacent Premises are referred to in the Declaration as the
“Burdened Parcels.”

 

(3)                                  The area on which the Easements are located
is referred to in the Declaration as the “Easement Area.” The Easement Area is
more particularly described in the Declaration. AEW/LBA and Arden intended that
the Easement Area would replace the Parking Lot as part of the Premises.

 

(4)                                  Tenant is negotiating to purchase the
Adjacent Premises, i.e. the Burdened Parcels, from AEW/LBA. Tenant’s purchase of
the Burdened Parcels will require the Declaration and the Lease to be amended.

 

(b)                                 Form of Amendment to Declaration.
 Notwithstanding anything in this Amendment to the contrary, if Tenant purchases
the Burdened Parcels from AEW/LBA, Landlord and Tenant shall execute Amendment
No. 1 to Declaration of Parking and Access Easements and Maintenance Agreement
(“Amendment No. 1 to Declaration”) substantially in the form attached hereto as
Exhibit “A.” The parties shall execute Amendment No. 1 to Declaration in
recordable form within ten (10) business days after the Title Transfer Date.
Tenant shall be responsible for causing Amendment No. 1 to Declaration to be
recorded.

 

(c)                                  Grant of Rights and Obligations to Tenant.
 Landlord hereby grants to Tenant the right to use the Easements in accordance
with the provisions of the Declaration, as the same may be amended, during the
term of the Lease. Tenant hereby agrees to comply with the Declaration, as the
same may be amended, during the term of the Lease.

 

(d)                                 Further Amendment of Declaration.  In the
event that a prospective purchaser of or lender for the Benefitted Parcels
and/or the Burdened Parcels requests an amendment to the Declaration, Landlord
and Tenant shall reasonably consent to any such amendment, provided such
amendment does not materially increase Tenant’s or Landlord’s respective
obligations, or materially decrease their respective rights, under the Lease
and/or the Declaration.   If a prospective purchaser or lender of Landlord or
Tenant requests an amendment of the Declaration, Landlord or Tenant, as the case
may be, shall reimburse the other for the reasonable attorney’s fees incurred by
the requesting party in reviewing and

 

3

--------------------------------------------------------------------------------


 

negotiating such amendment, which fees shall not exceed One Thousand Five
Hundred Dollars ($1,500) in each instance.

 

(e)                                  Clarification of Certain Defined Terms.
 The term “Easements” as used in this Amendment shall have the same meaning as
the term “Easements” is given in Amendment No. 1 to Declaration. The parties
hereby agree that the term “Parking Lot” shall hereafter mean and include only
the Easement Area. The term “Parking Lot” shall, however, continue to be used in
the Lease. The terms “Adjacent Premises” and “Adjacent Lease” shall no longer
have any effect and are hereby deleted from the Lease.

 

(f)                                    Effectiveness of Section 3.
 Notwithstanding anything in this Section 3 to the contrary, this Section 3
shall not become effective unless and until Tenant purchases the Burdened
Parcels from AEW/LBA.   If Tenant purchases the Burdened Parcels from AEW/LBA,
this Section 3 shall automatically become effective as of the date (the “Title
Transfer Date”) on which the Grant Deed conveying title to the Burdened Parcels
to Tenant is recorded in the Official Records of San Diego County.

 

4.                                       Annual Rent for Parking Lot.  Tenant
shall no longer be obligated to pay Annual Rent for the Parking Lot effective as
of the first to occur: (a) the Title Transfer Date, or (b) February 15, 1999.
Any Annual Rent and other charges for the Parking Lot which may have been paid
in advance for the period after the date on which Tenant ceases to be obligated
to pay Annual Rent for the Parking Lot shall be promptly refunded by Landlord to
Tenant.

 

5.                                       Amendment of Memorandum of Lease.  If
Tenant purchases the Burdened Parcels, Tenant and Landlord shall execute,
acknowledge and record an amendment to the Memorandum of Lease, as previously
recorded, in form mutually satisfactory to the parties for the purpose of
memorializing the deletion of the Parking Lot from the Premises and other
appropriate matters.  Landlord shall also execute, in recordable form, a
Quitclaim Deed, quitclaiming any interest which Landlord may have acquired in
the Adjacent Premises by virtue of the Lease and/or the Memorandum of Lease, but
not the Declaration. Both said amendment to the Memorandum of Lease and said
Quitclaim Deed shall be executed and recorded concurrently with the close of
escrow for the purchase of the Burdened Parcels by Tenant.

 

6.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute the same agreement. Facsimile
signatures shall have the same force and effect as original signatures.

 

4

--------------------------------------------------------------------------------


 

7.                                       Effectiveness of Amendment.  Except as
may be otherwise provided above, this Amendment shall be effective when executed
and delivered by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 to
Single-Tenant Industrial Lease as of the date first set forth above.

 

“TENANT”:

CYMER, INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ William A. Angus, III

 

 

 

William A. Angus, III

 

 

Senior Vice President and Chief
Financial Officer

 

 

 

By:

/s/ B Scott Schellet

 

 

Printed Name:

  B Scott Schellet

 

 

Title:

   Senior VP Operations

 

 

 

 

 

“LANDLORD”:

ARDEN REALTY FINANCE III, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Victor J. Coleman

 

 

 

Victor J. Coleman

 

 

President and Chief Operating
Officer

 

 

 

 

 

 

 

 

By:

 

/s/ Richard S. Ziman

 

 

Printed Name:

Richard S. Ziman

 

 

Title:

CEO

 

 

5

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO LEASE

(Cymer Technology Center)

 

THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is made and entered into as of
the 21st day of February, 2000, by and between ARDEN REALTY FINANCE III, L.L.C.,
a Delaware limited liability company (“Landlord”) and CYMER, INC., a Nevada
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant are parties to that
certain Single-Tenant Industrial Lease dated December 19, 1996 between
Landlord’s predecessor-in-interest, AEW/LBA Acquisition Co. II, LLC, and Tenant
(the “Original Lease”), for certain premises (the “Premises”) located at and
adjacent to 16750 Via del Campo Court, San Diego, California. The Original Lease
has been previously amended by that certain First Amendment to Single-Tenant
Industrial Lease dated April 1, 1997 (the “First Amendment”), that certain
Second Amendment to Single-Tenant Industrial Lease dated December 2, 1997 (the
“Second Amendment”), that certain Third Amendment to Single-Tenant Industrial
Lease dated December 12, 1997 (the “Third Amendment”), and that certain
Amendment No. 4 to Single-Tenant Industrial Lease dated January 21, 1999 (the
“Fourth Amendment”). The Original Lease, the First Amendment, the Second
Amendment, the Third Amendment, and the Fourth Amendment are hereinafter
collectively referred to as the “Lease”.

 

B.                                     Unless otherwise defined herein,
capitalized terms as used herein shall have the same meanings as given thereto
in the Lease.

 

C.                                     Pursuant to the Fourth Amendment,
Landlord and Tenant executed that certain Amendment No. 1 to Declaration of
Parking and Access Easements and Maintenance dated January 21, 1999 and recorded
on February 1, 1999 as Document No. 1999-0056829 in the Official Records of San
Diego County, California (the “Easement Amendment”) amending that certain
Declaration of Parking and Access Easements and Maintenance Agreement dated
March 2, 1998 (the “Parking Declaration”) and recorded on March 5, 1998 as
Instrument No. 98-0118053 in the Official Records of San Diego County,
California. The Easement Amendment contemplated the relocation of the “Easement
Area” from “Lot 43” to “Lot 44” (as these terms are defined in the Easement
Amendment).

 

D.                                    By this Fifth Amendment, Landlord and
Tenant desire to relocate the 109 parking spaces located in the Easement Area to
a parking structure (the “Parking Structure”) to be constructed by Tenant on Lot
46, to terminate the “Parking Easement” (as that term is defined in the Easement
Amendment) and to otherwise modify the Lease as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T

 

1.                                       Construction of Parking Structure.
 During the first six (6) months of the year 2000, Tenant shall construct the
Parking Structure on Lot 46 to replace the 109 parking spaces located in the
Easement Area. The Parking Structure shall be built in conformance with all
applicable state and local codes and ordinances and in conformance with the
following:

 

(a)                                  Selection of Architect/Construction
Drawings.  Tenant shall retain an architect/space planner of Tenant’s own
choosing (the “Architect”) to prepare the “Construction Drawings”, as that term
is defined below. Tenant shall also retain engineering consultants of Tenant’s
own choosing (the “Engineers”) to prepare all plans and engineering drawings
related to the structural, mechanical, electrical, plumbing, HVAC and lifesafety
work of the Parking Structure. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall

 

 

Initials:

/s/ VC

 

 

 

DC

 

 

--------------------------------------------------------------------------------


 

be known collectively as the “Construction Drawings”. Notwithstanding that any
Construction Drawings may be reviewed by Landlord or its architects, engineers
and consultants, and notwithstanding any advice or assistance which may be
rendered to Tenant by Landlord or its architects, engineers and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

 

(b)                                 Permits.  Tenant shall cause the Architect
to submit the Construction Drawings to the appropriate authorities for all
applicable building permits necessary to allow “Contractor”, as that term is
defined below, to commence and fully complete the construction of the Parking
Structure.

 

(c)                                  Construction of Parking Structure by
Contractor.  Tenant shall independently retain a general contractor
(“Contractor”), licensed by the State of California, to construct the Parking
Structure on Lot 46 in accordance with the Construction Drawings. The
Contractor, all subcontractors, laborers, materialmen and suppliers used by
Tenant or Contractor in connection with the construction of the Parking
Structure shall be known collectively as “Tenant’s Agents”.

 

(d)                                 Indemnity.  Tenant shall indemnify, defend,
protect and hold Landlord harmless from any and all claims arising from or in
connection with Tenant’s construction of the Parking Structure or from any
activity, work or thing which may be permitted or suffered by Tenant or Tenant’s
Agents in or about the Premises and shall further indemnify, defend, protect and
hold Landlord harmless from and against any and all claims arising from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under this Fifth Amendment or arising from any negligence or willful
misconduct of Tenant or any of its agents, contractors, employees or invitees,
patrons, customers or members in or about the Project and from any and all
costs, attorneys’ fees and costs, expenses and liabilities incurred in the
defense of any claim or any action or proceeding brought thereon, including
negotiations in connection therewith.

 

(e)                                  Requirements of Tenant’s Agents.  The
Contractor shall guarantee to Tenant and for the benefit of Landlord that the
Parking Structure shall be free from any defects in workmanship and materials
for a period of one (1) year from the date of completion thereof. Such
warranties and guarantees with respect to the Parking Structure shall be
contained in the contract with Contractor and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

 

2.                                       Insurance Requirements.  Tenant shall
require that all of Tenant’s Agents carry worker’s compensation insurance
covering all of their respective employees, and shall also carry public
liability insurance, including property damage, all with limits, in form and
with companies as are required to be carried by Tenant as set forth in Section
20 of the Original Lease. In addition to the insurance required under Section 20
of the Original Lease, Tenant shall carry “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Parking Structure,
and such other insurance as Landlord may require. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord.

 

3.                                       Construction Costs.  Landlord shall
disburse to Tenant such funds as are necessary to pay the Construction Costs (as
defined below) as follows:

 

(a)                                  Disbursement of Construction Costs.  During
the construction of the Parking Structure, Landlord shall make monthly
disbursements of the Construction Costs for the construction of the Parking
Structure for the benefit of Tenant and shall authorize the release of monies
for the benefit of Tenant as follows.

 

(i)                                     Monthly Disbursements.  On or before the
first day of each calendar month (“Submittal Date”) during the construction of
the Parking Structure (or such other date as may be agreed upon between Landlord
and Tenant), Tenant shall deliver to Landlord: (i) a request for payment of the
Contractor approved by Tenant, in a form to be provided by Landlord, showing the
schedule, by trade, of percentage of completion of the

 

 

Initials:

/s/ VC

 

 

 

DC

 

 

2

--------------------------------------------------------------------------------


 

Parking Structure, detailing the portion of the work completed and the portion
not completed; (ii) invoices from all of “Tenant’s Agents,” as that term is
defined in Section l(c) of this Fifth Amendment, for labor rendered and
materials delivered to the Parking Structure; (iii) executed mechanic’s lien
releases, which lien releases shall be conditional with respect to the
then-requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord, from all of Tenant’s Agents which shall comply
with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d); and (iv) all other information reasonably
requested by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request. After Landlord’s review of Tenant’s
payment request, on or before the date occurring thirty (30) days after the
Submittal Date, and assuming Landlord receives all of the information described
in items (i) through (iv), above, Landlord shall deliver a check to Tenant made
jointly payable to Contractor and Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in this Section 3(a)(i), above,
less a ten percent (10%) retention (the aggregate amount of such retentions to
be known as the “Final Retention”), and (B) the balance of any remaining
available portion of the “Construction Cost Allowance” (as that term is defined
in Section 3(d) below) (not including the Final Retention), provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the Construction Drawings, or due to any substandard work, or for any
other reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

 

(ii)                                  Final Retention.  Subject to the
provisions of this Fifth Amendment, a check for the Final Retention payable
jointly to Tenant and Contractor shall be delivered by Landlord to Tenant
following the completion of construction of the Parking Structure, provided that
(i) Tenant delivers to Landlord (a) properly executed mechanics lien releases
from all of Tenant’s Agents in compliance with both California Civil Code
Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4), which
lien releases shall be conditional with respect to the then-requested payment
amounts and unconditional with respect to payment amounts previously disbursed
by Landlord, (b) an application and certificate for payment (AIA form G702-1992
or equivalent) signed by the Architect/Engineer, (c) a breakdown sheet (AIA form
G703-1992 or equivalent), (d) copies of the stamped building permit plans, (e)
copy of the building permit, (f) copies of the stamped building permit
inspection card with all final sign-offs, (g) a reproducible copy (in a form as
approved by Landlord) of the “as built” drawings of the Parking Structure, (h)
one year warranty letters from Tenant’s General Contractor, (i) final punchlist
completed and signed off by Tenant and the Architect/Engineer, and (j) an
acceptance of the Parking Structure signed by Landlord (collectively, the “Final
Closing Package”), and (ii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Parking
Structure, the structure or exterior appearance of the Parking Structure, as
applicable. Landlord shall have ten (10) business days from receipt of a
conformed copy of the Notice of Completion to conduct its final inspection.

 

(iii)                               Original Documents.  Tenant may retain the
original stamped building permit plans and stamped building permit inspection
card (“Original Permits”) for the Parking Structure during the term of the
Lease. Upon expiration or earlier termination of the Lease, Tenant shall turn
over the Original Permits to Landlord. However, if Landlord requires access to
the Original Permits during the term of the Lease, Tenant shall make the
Original Permits available to Landlord.

 

(b)                                 Other Terms.  All items covered by Tenant’s
payment requests for which Landlord disburses funds shall be deemed to be
Landlord’s property. Landlord shall be obligated to make disbursements to Tenant
for construction of the Parking Structure only to the extent Tenant has actually
incurred costs. In other words, Tenant shall not be entitled to receive advance
payment for construction costs that may be incurred at a future date.

 

(c)                                  Certain Definitions.  The Term
“Construction Costs” shall mean and include all hard and soft costs incurred in
the construction of the Parking Structure, including without limitation
architectural fees, permit fees, engineering fees, amounts paid to the
Contractor under its construction contract with Tenant, and all other costs for
labor and materials incorporated into the Parking Structure. The term
“Landlord’s Financing Costs” shall mean and include: (1) interest (at the rate
of 10.7% per annum) accrued on disbursements of Construction

 

 

Initials:

/s/ VC

 

 

 

DC

 

 

3

--------------------------------------------------------------------------------


 

Costs made to Tenant during the period beginning on the date of each
disbursement and ending on the Parking Rent Start Date and (2) a fee to cover
Landlord’s cost of administering the disbursement of funds during the
construction period equal to one percent (1.0%) of the amount disbursed to
Tenant. Landlord shall not charge any loan origination fees or loan processing
fees. During the construction period, interest shall accrue on such funds as are
actually disbursed, from time to time, to pay the Construction Costs at the same
annual rate specified in Section 4 below.

 

(d)                                 Ceiling on Construction Costs.
 Notwithstanding anything to the contrary in this Section 3, in no event shall
Landlord be required to advance Construction Costs in excess of Two Million Two
Hundred Thousand and 00/100 Dollars ($2,200,000.00), excluding Landlord’s
Financing Costs and administrative costs (the “Construction Cost Allowance”).

 

4.                                       Parking Structure Rent.  Commencing
July 1, 2000 (“Parking Rent Start Date”), Tenant shall pay to Landlord, as
Additional Rent, the actual Construction Costs for the Parking Structure
(including financing costs and administrative expenses) amortized over one
hundred twenty-six (126) months at an interest rate often and 7/10th percent
(10.7%) per annum. Said Additional Rent amount shall be set forth as follows:

 

(a)                                  Prior to the Parking Rent Start Date,
Landlord shall deliver to Tenant a Notice of Construction Costs and Amortization
Schedule (the “Schedule”) setting forth the amount of Additional Rent to be paid
by Tenant in a form substantially similar to that attached hereto as Exhibit
“A”, which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof. Failure of Tenant to timely execute and deliver the Schedule
shall constitute an acknowledgment by Tenant that the statements included in
such Schedule are true and correct, without exception.

 

(b)                                 Notwithstanding the foregoing, if the final
amount of Construction Costs is not available prior to the Parking Rent Start
Date, Landlord will use its best estimate for purposes of calculating the amount
of Additional Rent to be set forth in the Schedule and the Schedule shall be
entitled “Notice of Estimated Construction Costs and Amortization Schedule
(“Estimated Schedule”) and Tenant shall commence payments pursuant to the
Estimated Schedule.

 

(c)                                  As soon after the Parking Rent Start Date
as the final Construction Costs can be determined, Landlord shall deliver to
Tenant an amended Schedule (“Amended Schedule”) as outlined in paragraph 4(a),
above. The Amended Schedule shall be submitted with appropriate documentation
supporting all adjustments made to the Estimated Schedule. Upon receipt of the
Amended Schedule Tenant shall continue its payments pursuant to the Amended
Schedule.

 

5.                                       Termination of Parking Declaration.
 The parties agree that, once the Parking Structure is completed, the Parking
Declaration, as amended, will no longer be necessary. Therefore, it is agreed
that the parties will execute such documents (the “Termination Documents”) as
may be reasonably necessary to terminate the Parking Declaration and all
easements created thereunder or under the Easement Agreement effective as of the
Parking Rent Start Date. The Termination Documents may include a Quitclaim Deed
and such other documents or instruments as Tenant’s title insurance company may
reasonably require to confirm the termination of the Parking Declaration and all
easements created thereunder.

 

6.                                       Brokers.  Each party represents and
warrants to the other that no broker, agent or finder negotiated or was
instrumental in negotiating or consummating this Fifth Amendment. Each party
further agrees to defend, indemnify and hold harmless the other party from and
against any claim for commission or finder’s fee by any entity who claims or
alleges that they were retained or engaged by the first party or at the request
of such party in connection with this Fifth Amendment.

 

7.                                       Defaults.  Tenant hereby represents and
warrants to Landlord that, as of the date of this Fifth Amendment, Tenant is in
full compliance with all terms, covenants and conditions of the Lease and that
there are no breaches or defaults under the Lease by Landlord or Tenant, and
that Tenant knows of no events or circumstances which, given the passage of
time, would constitute a default under the Lease by either Landlord or Tenant.

 

 

Initials:

/s/ VC

 

 

 

DC

 

 

4

--------------------------------------------------------------------------------


 

8.                                      WAIVER OF JURY TRIAL.  EACH PARTY HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF
ANY PROVISION OF THE LEASE, FOR DAMAGES FOR ANY BREACH UNDER THE LEASE, OR
OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR REMEDY UNDER THE LEASE.

 

9.                                       No Further Modification.  Except as set
forth in this Fifth Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect. Effective as of the date
hereof, all references to the “Lease” shall refer to the Lease as amended by
this Fifth Amendment.

 

IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.

 

 

“Landlord”

 

 

 

ARDEN REALTY FINANCE III, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Victor J. Coleman

 

 

 

VICTOR J. COLEMAN

 

 

Its: President and COO

 

 

 

 

 

 

 

By:

/s/ Robert C. Peddicord

 

 

 

 

 Robert C. Peddicord

 

 

 

Its:

 Senior Vice President

 

 

 

 

“Tenant”:

 

 

 

CYMER, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ William A. Angus, III

 

 

Print Name:

William A. Angus, III

 

 

Its: 

Sr. Vice President and Chief Financial Officer

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its: 

 

 

 

 

 

Initials:

/s/ VC

 

 

 

DC

 

 

5

--------------------------------------------------------------------------------